       Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 1 of 68




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
                                                                                  8/10/2020
DANIEL KLEEBERG, et al.,

                                                Plaintiffs,             16-CV-9517 (LAK) (KHP)

                             -against-                                 OPINION AND ORDER ON
                                                                      THE PARTIES’ MOTIONS FOR
LESTER EBER, et al.,                                                 PARTIAL SUMMARY JUDGMENT

                                                Defendants.

-----------------------------------------------------------------X
KATHARINE H. PARKER, United States Magistrate Judge

         The instant diversity action is an intrafamily dispute for control of the family business:

Eber Bros. & Co., Inc. (“EB&C”); EB&C’s subsidiary, Eber Bros. Wine and Liquor Corp. (“EBWLC”);

Eber Bros. Wine & Liquor Metro, Inc. (“Eber Metro”), a former subsidiary of EBWLC; and Eber

Metro’s subsidiary, Eber-Connecticut (“Eber-CT” and, collectively with the aforementioned

companies, the “Eber Entities”). There are presently two Cross-Motions for Partial Summary

Judgment before this Court – the Partial Summary Judgment Motion of Plaintiffs Daniel

Kleeberg, Audrey Hays, and Lisa Stein on one side, and the Partial Summary Judgment Motion
      Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 2 of 68




of Defendants Lester Eber, Wendy Eber, and Alexbay, LLC1 (“Alexbay,” and, collectively with the

aforementioned Defendants, the “Eber Defendants”), on the other.2

         Plaintiffs have moved for summary judgment on the following claims: breach of

fiduciary duty for improper transactions (Count I, in part); new elections pursuant to New York

Business Corporation Law (“B.S.C.”) § 619 (Count V); declaratory judgement with respect to

Plaintiffs’ rights as shareholders (Count VI); and for an accounting (Count IX). Plaintiffs also

have moved for attorneys’ fees pursuant to B.S.C. § 626(e).

         For their part, in addition to opposing Plaintiffs’ Motion, the Eber Defendants have

cross-moved for summary judgment to dismiss the following claims asserted by Plaintiffs:

breach of fiduciary duty under New York’s faithless servant doctrine (Count II); declaratory

judgment claim (Count VI); aiding and abetting breach of fiduciary duty and fraudulent

concealment claim (Count VIII); and common law (equitable) indemnification (Count X).3 The

Eber Defendants also have asked this Court to make several holdings regarding the valuation of

the Eber Entities and the transactions at issue in this case. First, the Eber Defendants have


1
 Lester Eber passed away on April 5, 2020 after the parties’ Motions were filed. Thus, Lester’s Estate and Alexbay
are currently unrepresented in this action. (Dkt. No. 301.) Lester named his daughter and co-defendant, Wendy,
executrix of his Estate. Wendy’s counsel, Underberg & Kessler LLP, has advised the Court that the Monroe County
Surrogate’s Court is in the process of appointing an executor for Lester’s Estate. (Id.; see also Dkt. Nos. 309 and
312.) Plaintiffs’ counsel advised that Wendy’s mother and brother have objected to Wendy’s appointment as
executrix of the Estate. (Dkt. No. 311.) In a prior order, this Court granted Plaintiffs until August 31, 2020 to make
their motion to substitute another party to replace Lester Eber in this action. (Dkt. No. 313.)

2
 Defendant the Estate of Elliot Gumaer also filed a Cross-Motion for Partial Summary Judgment and opposed
Plaintiffs’ Motion for Partial Summary Judgment against Gumaer for his alleged breach of fiduciary duties under
the faithless servant doctrine (Count II). However, since filing their respective Motions, Plaintiffs and the Gumaer
Estate have asked the Court to stay decision on Gumaer’s Cross-Motion and those portions of Plaintiffs’ Cross-
Motion pertaining to Gumaer to allow the finalization of a formal settlement between the parties. (Dkt. No. 300.)
Accordingly, Gumaer’s Cross-Motion and his opposition to Plaintiff’s Motion will not be addressed in this opinion.

3
 The Eber Defendants withdrew a portion of their Motion seeking to dismiss Plaintiffs’ Counts I, II, III, IV, and VII as
barred by the applicable statute of limitations. (Dkt. No. 270.)


                                                           2
     Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 3 of 68




asked the Court to find that EB&C, EBWLC, and Eber Metro were jointly and severally liable for

certain pension liabilities as of June 2012. Second, Defendants request that this Court hold that

Plaintiffs are barred by the Rooker-Feldman doctrine and the principles of res judicata from

challenging a 2012 New York Supreme Court order finding that Alexbay’s acceptance of all of

EBWLC’s interest in the capital stock of Eber Metro was “commercially reasonable” during strict

foreclosure. Third, the Eber Defendants have asked this Court to hold that the transfer of

EBWLC’s interest in Eber Metro to Alexbay, through strict foreclosure, cannot be rescinded

under the New York Uniform Commercial Code (“U.C.C.”). Fourth, and finally, Defendants

request that this Court find that Canandaigua National Bank & Trust Company’s (“CNB”)

attempt to distribute certain shares of EB&C stock to Plaintiffs, which were formerly held in

trust, was ineffective.

       In opposing the Eber Defendants’ Motion for Partial Summary Judgment, Plaintiffs also

have moved to strike certain portions of the Eber Defendants’ Rule 56.1 Statement as well as

certain portions of Lester and Wendy Eber’s Affidavits. Plaintiffs also seek to preclude the

affidavit of Michael Gallagher, a witness who Plaintiffs contend was not timely disclosed.

       The parties consented to the undersigned’s jurisdiction to issue a final opinion and order

on all summary judgment motions. (Dkt. No. 271); see also generally 28 U.S.C. § 636(c)(1)). For

the reasons set forth below, the Eber Defendants’ Motion for Partial Summary Judgment is

granted, in part, and Plaintiffs’ Motion for Partial Summary Judgment is denied.




                                                3
         Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 4 of 68




                                                BACKGROUND4

    I.    Allen Eber’s Will and the Testamentary Trust

          Allen Eber founded EB&C, including its wine and liquor distribution business. (Dkt. No.

265 (“Pls.’ Rule 56 Statement”) ¶ 1.) He died in 1970 and his last will and testament (the “Allen

Eber Will” or “Will”) provided for the creation of a testamentary trust to hold his residuary

estate, including all of the controlling stock for EB&C (the “Trust”). (Id.; Dkt. No. 266-8 (“Brook

Decl. in Supp.”) Ex. 132 (the “Will”).) The Will stated that it was Allen Eber’s “wish that [his]

voting control of [EB&C] can be retained and, subject to that primary wish, . . . that [his]

interests in certain other close corporations can also be retained and that [his] son, Lester

[Eber], may have an opportunity to participate in the management thereof.” (Will § 11.)

          The Allen Eber Will nominated three trustees to manage the Trust: Lester Eber; Allen

Eber’s attorney, Elliott W. Gumaer, Jr. (“Gumaer”); and Marine Midland Trust Company, a bank.

(Id. § 12.) M&T Bank subsequently replaced Marine Midland Trust Company as co-trustee, and

CNB replaced M&T Bank in July of 2007. (Pls.’ Rule 56 Statement ¶ 4.) The Will provided that

the Trust assets would transfer to the Trust beneficiaries per stirpes, that is, “[p]roportionately .

. . according to their deceased ancestor’s share.” Black’s Law Dictionary (11th ed. 2019); (see

also Will § 9.) Allen Eber’s three children, Mildred Eber Boslov, Sally Eber Kleeberg, and Lester

Eber, were the original beneficiaries of the Trust and each held a one-third “equal” interest in



4
 Familiarity with the procedural history and facts of this case is presumed. See, e.g., Kleeberg v. Eber, 331 F.R.D.
302 (S.D.N.Y. 2019). As such, only the facts relevant to the parties’ cross-motions for summary judgment will be
addressed in this opinion. The facts relied upon by the Court are taken from the parties’ Rule 56.1 Statements and
the exhibits annexed to their Declarations, and are considered in the light most favorable to the non-moving party.

For clarity, the Court notes that all citations to page numbers refer to the page numbers provided on ECF.


                                                         4
       Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 5 of 68




the Trust. (Will § 9.) When Mildred Eber Boslov died in 1973, her only child, Plaintiff Audrey

Hays, became a one-third beneficiary of the Trust. (Pls.’ Rule 56 Statement ¶ 2.) When Sally

Kleeberg passed away in 2014, her two children, Plaintiffs Daniel Kleeberg and Lisa Stein, each

became a beneficiary of the Trust, each holding a one-sixth interest in the Trust. (Id.)

        Under the terms of the Will, the Trust could be terminated in one of two ways. The

Trust would automatically terminate upon the death of the last of Allen Eber’s three children.

In the alternative, the Will provided that the Trust could be terminated if “all, or substantially

all, [the] stock of [EB&C] . . . [was] sold.” Such a decision to terminate the Trust early would be

made at the “absolute discretion” of the Trustees. (Will § 9.)

 II.    The Corporate Structure of the Eber Entities

           a. EB&C

        EB&C is a New York corporation. (Pls.’ Rule 56 Statement ¶ 8.) In their Third Amended

Complaint (“TAC”), Plaintiffs represented that EB&C functions primarily as a holding company.

(Dkt. No. 236 (“TAC”) ¶¶ 26, 29.) EB&C’s capital structure is comprised of three classes of

shares: Class A Common Shares (Voting); Class B Common Shares (Nonvoting); and 6% Non-

Cumulative Preferred Shares (Nonvoting). As of February 2017, the Trust held the following

shares of EB&C stock registered in the name of the Trustees: 1,850 Class A Voting Shares; 290

Class B Nonvoting Shares; 2,000 6% Preferred Nonvoting Shares. (Pls.’ Rule 56 Statement ¶ 8;

Brook Decl. in Supp. Ex. 134 (“EB&C Stock Certificates”); see also Dkt. No. 262-21 (“Wendy Eber

Aff. in Supp. Ex. A”).) It appears that these shares are still registered under the names of the

Trust’s former co-trustees. (Pls.’ Rule 56 Statement ¶ 8; see also EB&C Stock Certificates.) The

parties contend that the only other registered shareholders of EB&C at any time over the last


                                                 5
     Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 6 of 68




20 years have been Lester Eber and Sally Kleeberg, with each holding 100 shares of Class B

Nonvoting Common Shares. (Pls.’ Rule 56 Statement ¶ 8; Wendy Eber Aff. in Supp. Ex. A; Brook

Decl. in Supp. Ex. 11.)

           b. EBWLC

       EBWLC is a direct subsidiary of EB&C. (Pls.’ Rule 56 Statement ¶ 9; Dkt. No. 277-8 (“Eber

Defs.’ Rule 56 Counterstatement”) ¶ 9; Wendy Eber Aff. in Supp. Ex. A; Brook Decl. in Supp. Ex.

11.) Plaintiffs represented in the TAC that EBWLC is a New York corporation and, like EB&C,

operates as a holding company. (TAC ¶¶ 27, 29.) Plaintiffs also allege that EBWLC is the sole

owner of nominal defendant Eber Bros. Acquisition Corp. (“Eber Acquisition”), a New York

corporation that maintained its principal place of business in Rochester, New York. (Id. ¶ 32.)

       Plaintiffs contend that, until at least February 2017, EB&C directly held all of EBWLC’s

voting shares. (Pls.’ Rule 56 Statement ¶ 9; Brook Decl. in Supp. Ex. 11.) They also maintain

that, prior to February 2017, the Trust held at least some of EBWLC’s nonvoting common and

preferred shares of stock. (Id.) For their part, the Eber Defendants contend that EBWLC was a

wholly-owned subsidiary of EB&C. (Eber Defs.’ Rule 56 Counterstatement ¶ 9; Wendy Aff. in

Supp. Ex. A.)

           c. Eber Metro

       Eber Metro was a wholly-owned subsidiary of EBWLC until June 5, 2012, when all 20,000

shares of Eber Metro stock were transferred to Lester Eber’s company, Alexbay. (Pls.’ Rule 56

Statement ¶¶ 10, 61; Eber Defs.’ Rule 56 Counterstatement ¶ 10.) Plaintiffs represent that, like

EB&C and EBWLC, Eber Metro also is primarily a holding company without its own business

operations. (TAC ¶ 29.) Plaintiffs also aver that Eber Metro is the sole owner of nominal


                                                6
         Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 7 of 68




defendants Eber-Rhode Island, LLC (“Eber-RI”) and Eber-Metro, LLC (“Eber-NDC”). (Id. ¶¶ 31,

33.) Plaintiffs contend that both Eber-RI and Eber-NDC are Delaware limited liability

companies, and Eber-RI was registered to do business in New York. (Id.)

               d. Eber-CT

           Eber-CT is Delaware limited liability company that operates as a wine and liquor

distributorship in Connecticut. (Pls.’ Rule 56 Statement ¶ 11; Eber Defs.’ Rule 56

Counterstatement ¶ 11.) Out of all the Eber Entities, it is the sole operating business. (Pls.’

Rule 56 Statement ¶ 70; Eber Defs.’ Rule 56 Counterstatement ¶ 70.)

           Eber-CT conducts business under the trade name Slocum & Sons.5 (Pls.’ Rule 56

Statement ¶ 11; Eber Defs.’ Rule 56 Counterstatement ¶ 11.) The Slocum & Sons

distributorship was the result of a 2005 merger between Slocum & Sons, Inc. and Eber-CT. (Pls.’

Rule 56 Statement ¶ 11.) At the time of the merger, Eber-CT was a wholly owned subsidiary of

Eber Metro. (Id.) As part of the 2005 merger, Eber Metro acquired a call option to acquire

Slocum & Sons of Maine, Inc. (“Slocum Maine”) at an exercise price of $10. (Id. ¶ 15.)

           Eber-CT remained a wholly owned subsidiary of Eber Metro until 2008, when Eber

Metro sold 15 percent of its interest in Eber-CT to a company named Eder-Goodman, LLC for

consideration that included a $4.5 million payment to Eber Metro. (Id. ¶¶ 11-12; Eber Defs.’

Rule 56 Counterstatement ¶¶ 11-12.) Eder-Goodman also acquired a right of first refusal on

any further sales by Eber Metro of Eber-CT stock, allowing it to purchase the stock for itself on

the same terms that were offered. (Pls.’ Rule 56 Statement ¶¶ 11-12.)




5
    Although Eber-CT does business as Slocum & Sons, for clarity, the Court will refer to the company as Eber-CT.

                                                           7
        Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 8 of 68




         Eber Metro retained an 85 percent interest in Eber-CT until 2010, when Eber Metro

transferred six percent of its remaining interest in Eber-CT to Polebridge Bowman Partners, LLC

(“Polebridge”) in exchange for a $350,000 non-recourse promissory note with two percent

interest (the “Polebridge Transaction”). (Pls.’ Rule 56 Statement ¶¶ 13-14; Brook Decl. in Supp.

Ex. 14 (“Polebridge Stock Purchase Agreement”).) Eder-Goodman declined to exercise its right

of first refusal in connection with this transfer. (Pls.’ Rule 56 Statement ¶ 13.) At the time of

the transfer, Polebridge was solely owned by Glenn Sturm, an attorney who sometimes advised

Lester and Wendy Eber and the Eber Entities. (Id. ¶ 63; see also Polebridge Stock Purchase

Agreement.) Following the Polebridge Transaction, Eber Metro retained a 79 percent interest

in Eber-CT. When Eber Metro was transferred to Alexbay on June 5, 2012, that transfer

included Eber Metro’s 79 percent interest in Eber-CT. (See Pls.’ Rule 56 Statement ¶¶ 10, 61.)

 III.    Lester Eber’s, Gumaer’s, and Wendy Eber’s Roles Within the Eber Entities

         Lester Eber wore many hats within the Eber Entities. He was President of EB&C from

before 2000 until his death in April 2020; President of EBWLC from prior to 2000 until at least

February 1, 2012; President of Eber Metro from prior to 2000 until his death; and Chief

Executive Officer of Eber-CT from at least 2008 until his death. (Id. ¶ 23.) At all times that

Lester was an officer, he was also a director. And, in the case of Eber-CT, he was Chairman of

the Board of Managers. (Id.) Lester also served as co-trustee of the Trust from the time of

Allen Eber’s death in 1970 until the Trust was terminated in 2017. (Id. ¶¶ 4, 23.)

         Like Lester, Gumaer carried out many roles within the Eber Entities. He was a director

of EB&C, EBWLC, and Eber Metro from before 2000 through at least the end of 2013. (Id. ¶ 17.)

He also served as co-trustee of the Trust from the time of Allen Eber’s death in 1970 until the


                                                 8
          Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 9 of 68




Trust was terminated in 2017. Plaintiffs contend that Gumaer was also Lester and Wendy’s

personal attorney. (Id. ¶ 18.)

           The parties dispute the role Wendy Eber played within EBWLC. Defendants contend

that Wendy Eber was CFO and Secretary of EBWLC from approximately 2007 until 2012, at

which time she became President. (Dkt. No. 278 (“Eber Defs.’ Rule 56 Statement”)6 ¶ 11.)

Plaintiffs contend that Wendy was a director and officer of the company from 2008 through

2013, but that she was never President of the company because her appointment to the

position of President by Lester was a “sham.” (Id.) Wendy is the current President of Eber-CT.

(Eber Defs.’ Rule 56 Statement ¶ 12.)

    IV.    Lester’s Non-Competition and Consulting Agreement with Southern Wine and Spirits of
           America, Inc.

           ln or about October 2004, Southern Wine and Spirits of America, lnc. (“Southern”), a

national wine and liquor distributorship, entered the New York market. (Eber Defs.’ Rule 56

Statement ¶ 18.) Southern subsequently solicited and hired approximately 20 of EBWLC’s

salespeople. In response, EBWLC sued Southern and its former employees in New York State

Supreme Court for, among other things, tortious interference, inducement of breach of

fiduciary duty, unfair competition, and interference with prospective business advantage. It

also sought a preliminary injunction against Southern. (Dkt. No. 262-1 (“Lester Eber Aff. in

Supp.”) ¶ 15; see also Lester Eber. Aff. in Supp. Ex. E.)

           EBWLC’s application for a preliminary injunction was denied, and EBWLC and Southern

ultimately settled the action (the “Southern Settlement Agreement”). (Id.; see also Eber Defs.’


6
 For simplicity and clarity, the Court will refer to Plaintiffs’ Counterstatement of Material Facts at Docket Number
278 as the Eber Defendants’ Rule 56 Statement.

                                                          9
    Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 10 of 68




Rule 56 Statement ¶¶ 19-22.) Pursuant to the Settlement Agreement, entered into in or about

July and August of 2007, Southern agreed to pay EBWLC millions of dollars and, in exchange,

EBWLC agreed to sell its holdings located in Delaware and Ohio and cease operations in New

York. (Pls.’ Rule 56 Statement ¶ 25; Brook Decl. in Supp. Ex. 154; see also Lester Eber Aff. in

Supp. Ex. F.) Eber-CT, however, was permitted to continue operating in Connecticut. According

to the documents submitted by the parties, EB&C’s board of directors approved the Settlement

in or about August 28, 2007. (See Brook Decl. in Supp. Ex. 154.)

       Southern hired Lester as a consultant and lobbyist effective August 30, 2007 (the

“Southern Consulting Agreement”). (Pls.’ Rule 56 Statement ¶ 24; Brook Decl. in Supp. Ex. 27

(“Southern Consulting Agreement”); Lester Eber Aff. in Supp. Ex. F.) Under the Agreement,

Lester was paid $600,000 in his individual capacity annually for five years. (Pls.’ Rule 56

Statement ¶ 28; Southern Consulting Agreement § 4.) As part of the Agreement, Lester

entered into a restrictive covenant that prohibited him from competing against Southern in any

state where Southern operated, including New York, for five years. (Pls.’ Rule 56 Statement ¶

29; Southern Consulting Agreement § 6.) Thus, from August 2007 through August 2012, Lester

served as a consultant for Southern while continuing to serve in his various roles at the Eber

Entities – President of EB&C, President of EBWLC (until February 1, 2012), President of Eber

Metro, Chief Executive Officer of Eber-CT (beginning in 2008), and director for the various Eber

Entities. (Pls.’ Rule 56 Statement ¶ 23.)

       The parties dispute whether the Eber Entities had fully ceased operations in New York at

the time Lester negotiated the Southern Consulting Agreement and began working as a

consultant and lobbyist for the Southern. However, it is undisputed that the Southern


                                                10
       Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 11 of 68




Settlement Agreement required that the Eber Entities stop doing business in New York. (Pls.’

Rule 56 Statement ¶ 27; Eber Defs.’ Rule 56 Statement ¶ 25.) Defendants contend that EBWLC

and Eber Metro laid off all their employees and ceased operating in New York prior to August of

2007. (Eber Defs.’ Rule 56 Statement ¶ 25.) However, Plaintiffs maintain that EBWLC had

employees through at least the end of 2007, and that certain documents, such as W-2’s and

payroll statements, show that the EBWLC had employees through as late as July 2008. (Dkt. No.

280 (“Brook Decl. in Opp’n”) Ex. 168.) The Southern Consulting Agreement was not authorized

by the board of directors of any Eber company or consented to by the co-trustees of the Trust.

(Pls.’ Rule 56 Statement ¶ 35.) Plaintiffs contend that Lester had previously performed

consulting and lobbying work on behalf of the Eber Entities. (Eber Defs.’ Rule 56 Statement ¶

26.)

         At his deposition, Lee F. Hager, Southern’s Executive Vice President and witness

pursuant to Federal Rule of Civil Procedure 30(b)(6), testified that Southern sought to hire

Lester, in part, due to Lester’s personal contacts with the governmental authorities involved in

regulating liquor sales and distribution in New York State and his knowledge of the governing

regulations. (Brook Decl. in Supp. Ex. 181 (“Hager Dep. Tr.”) 36:11-37:12, 41:16-43:02.) He also

explained that Southern hired Lester because it did not want Lester to interfere with Southern’s

“brand building and . . . selling ways,” and wanted advice from a “neutral source.” (Id. at 38:01-

04, 40:40-41:01.) Additionally, Hager stated that Southern entered into the Consulting

Agreement with Lester on an individual basis because Southern did not want to be tied to a

corporation for a consulting contract for “personal” services. (Id. at 43:23-44:09.) When

Plaintiffs’ counsel asked Hager if Southern would have agreed to pay one of the Eber Entities


                                                11
      Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 12 of 68




instead of Lester pursuant to the Consulting Agreement (id. at 69:14-18), Hager responded that,

“[S]ubject to whatever my attorneys might have said, I would have objected vehemently. . . .

Call me myopic if you want, after a business is done, it's done. We deal with the individual.” (Id.

at 69:20-22, 70:23-25.)

        At the time EBWLC ceased operations, it was in debt to its primary lender, Wells Fargo,

and owed approximately $130 million. (Lester Eber Aff. in Supp. ¶ 26; Eber Defs.’ Rule 56

Statement ¶ 23.) In March of 2007, Wells Fargo had put EBWLC’s loans into default and

classified the loans as a “workout,” freezing all of EBWLC’s working capital in order to pay down

the outstanding loans. (Id.) After the Wells Fargo loans were paid off, Wells Fargo declined to

extend any further credit to any Eber Entity. (Eber Defs.’ Rule 56 Statement ¶ 23.)

        After the Eber Entities ceased operations in New York, Eber-CT continued operating in

Connecticut. (Lester Eber Aff. in Supp. ¶ 18; Wendy Eber Aff. in Supp. ¶ 9.) The parties dispute

whether Eber-CT suffered from financial problems between 2008 through 2012, and whether

there were any third-party lenders willing to provide debt financing to Eber-CT. (Lester Eber

Aff. in Supp. ¶ 27.)

 V.     Lester’s Loans and Demand for Payment by the New York State Teamsters Conference
        Pension and Retirement Fund

        While serving as an officer and director of the Eber Entities and co-trustee of the Trust,

Lester made personal loans to the Eber Entities. Defendants contend that in October 1, 2002

and August 15, 2005, Lester loaned EBWLC $2,079,645.00, and that the note was amended and

restated on March 13, 2006. (Eber Defs.’ Rule 56 Statement ¶ 28.) Plaintiffs dispute the

amounts of these loans, and contend that Defendants have produced no documents, such as

the underlying notes, showing that these loans were actually made. (Id.; see also id. ¶ 35.)

                                                12
    Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 13 of 68




       By letter dated January 10, 2008, shortly after EBWLC ceased operations and laid off its

employees, the New York State Teamsters Conference Pension and Retirement Fund (the

“Teamsters Fund”) advised that EBWLC had incurred an employer withdrawal liability under the

Employee Retirement Income Act of 1974 (“ERISA”) in connection with its cessation of

operations. (Wendy Eber Aff. in Supp. Ex. G, 1.) The Teamsters Fund contended that EBWLC

had withdrawal liability totaling $2,212,367.47, and demanded payment of the entire amount

within 60 days or, in the alternative, the payment of monthly installments. (Id.)

       The Eber Defendants represent that, in or about October of 2009, Lester executed a

$1.5 million Line of Credit Note with Eber Metro providing Eber Metro with a revolving line of

credit that did not require security for potential losses (the “October Line of Credit Note”).

(Eber Defs.’ Rule 56 Statement ¶ 28; Brook. Decl. in Supp. Ex. 13.) Lester executed a similar line

of credit note with EBWLC and Eber Metro in or about February 26, 2010 (the “February 2010

Line of Credit Note”). (Brook. Decl. in Supp. Ex. 16.) On the same day the February 2010 Line of

Credit Note was executed, EBWLC and Eber Metro executed a security agreement (the

“Security Agreement”) with Lester that securitized the February 2010 line of credit note against

assets owned by EBWLC and Eber Metro. (Brook Decl. in Supp. Ex. 15.) Wendy signed the

Agreement on behalf of EBWLC and Eber Metro. (Id.) That same day, EBWLC also executed a

guaranty with Lester (the “Guaranty”) pledging EBWLC’s interest in Eber Metro as collateral for

the February 2010 Line of Credit Note. (Brook Decl. in Supp. Ex. 140.) Wendy signed the

Guaranty on behalf of EBWLC. (Id.)

       In or about April 2, 2010, after the Line of Credit Notes were executed and the collateral

pledged, Lester sent letters to Audrey Hays and Sally Kleeberg explaining that the Eber Entities


                                                13
       Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 14 of 68




were struggling financially and stating that Lester had personally made loans to the Entities to

keep them afloat. (Eber Defs.’ Rule 56 Statement ¶ 30.) Lester enclosed unsigned and undated

copies of the 2010 Line of Credit, Security Agreement, and Guaranty with the Letters. (Lester

Eber Aff. in Supp. Ex. J.) In the letters, Lester offered Audrey and Sally the opportunity to

participate in the Line of Credit Note on a one-third basis. Both declined to participate. (Id. ¶

32.)

         The parties dispute whether the Eber Entities (that is, Eber-CT as the only operating

entity remaining) continued to perform poorly through 2012. Plaintiffs believe Eber-CT was

doing well and making a profit, whereas the Eber Defendants contend that the Eber Entities

were insolvent. (Id. ¶ 33; Lester Eber Aff. in Supp. ¶ 36; Brook Decl. in Supp. Ex. 127.)

         On February 11, 2011, EBWLC, Eber Metro, and Lester entered into an Amended and

Restated Security Agreement (the “Amended and Restated Security Agreement”) pertaining to

the preexisting debt owed by EBWLC and Eber Metro to Lester. (Brook Decl. in Supp. Ex. 18.)

Wendy signed on behalf of EBWLC and Eber Metro. (Id.) That same day, EBWLC, Eber Metro,

and Lester also entered into a Debt Assumption Agreement. (Brook Decl. in Supp. Ex. 17 (“Debt

Assumption Agreement”); see also id. Ex. 13.) Wendy signed on behalf of EBWLC and Eber

Metro. (Id.) On August 18, 2011, Gumaer and Richard Hawks of CNB, in their capacity as co-

trustees, ratified Lester’s loans and the Security Agreement and Lester abstained from the vote.

(Dkt. No. 277-1 (“Lester Eber Aff. in Opp’n”) ¶ 12; see also id. Ex. A.)

         Eber Metro did not repay Lester the sums due under the Line of Credit Note and Debt

Assumption Agreement by December 31, 2011, the maturity date for the 2009 $1.5 line of

credit note. (Pls.’ Rule 56 Statement ¶ 38; Eber Defs.’ Rule 56 Counterstatement ¶ 38; Eber


                                                 14
      Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 15 of 68




Defs.’ Rule 56 Statement ¶ 34.) Defendants contend that, by the end of 2011, the outstanding

principal and accrued, and unpaid interest on Lester’s loans totaled over $3.6 million. Plaintiffs

dispute this amount and argue that, while the Eber Defendants have submitted documents

showing that Lester appears to have loaned the Eber Entities $1,571,037.48, they have failed to

provide documents showing that Lester made loans to EBWLC in October 1, 2002 and August

15, 2005 totaling over $2 million. (Eber Defs.’ Rule 56 Statement ¶ 35.) On January 18, 2012,

Lester assigned his interest in $3.6 million in loans to a company he created at about that time,

Alexbay. (Id. ¶¶ 28, 35.) Lester was the sole owner of Alexbay until his death. (Id. ¶ 37.)

VI.     Alexbay’s Foreclosure Action Against EBWLC and Eber Metro

        On February 21, 2012, Alexbay filed an action in New York State Supreme Court,

Monroe County pursuant to U.C.C. § 9-620 and § 9-627, seeking a judicial determination that

Alexbay’s acceptance of all of EBWLC’s ownership interest in Eber Metro – and Eber Metro’s 79

percent ownership interest in Eber-CT – in full satisfaction of the loans then held by Alexbay,

was “commercially reasonable” (the “Foreclosure Action”). (Id. ¶ 40.) Neither the Trust nor

any Trust beneficiary was named in or served with notice of the Foreclosure Action. (Pls.’ Rule

56 Statement ¶ 53.)

        In its pleadings, Alexbay contended that the proposed transfer of Eber Metro and its

interest in Eber-CT to Alexbay for elimination of the debt owed by Eber Metro to Alexbay was

“commercially reasonable.” (Id. ¶ 54.) Alexbay valued Eber Metro’s 79 percent interest in Eber-

CT at $3,660,000, and based this valuation on the price set in the 2010 Polebridge Transaction,

which Alexbay described as an “arms’ length transaction.” (Id.; Brook Decl. in Supp. Ex. 44.)




                                                15
     Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 16 of 68




       The Eber Defendants allege that Lester Eber resigned from EBWLC on or about February

28, 2012, and that his resignation was retroactive and effective as of February 1, 2012 (that is,

prior to Alexbay’s filing of the Foreclosure Action on the loans). (Id. ¶ 56; Brook Decl. in Supp.

Ex. 77.) On March 9, 2012, Marino Fernandez, the attorney representing EBWLC and Eber

Metro in the Foreclosure Action, signed a stipulation stating that: “the Eber Bros. Defendants

have no objection to the relief requested by Plaintiff in this proceeding and release any claim to

the Collateral as defined in the Complaint or any proceeds thereof.” (Brook Decl. in Supp. Ex.

159.) Minutes from Board meetings subsequently held by EBWLC and Eber Metro state that

EBWLC decided to waive its defenses in the Foreclosure Action to avoid expending additional

resources defending the suit. (Pls.’ Rule 56 Statement ¶¶ 57-58.) Then, on May 11, 2012,

Justice Matthew A. Rosenbaum of the New York Supreme Court, Monroe County, issued an

order stating: the “part of Plaintiff’s Motion seeking a determination that Alexbay’s acceptance

of certain collateral in full satisfaction of Eber Bros’ obligation is, ‘Commercially Reasonable’

under the Uniform Commercial Code is GRANTED . . . .” (Lester Eber Aff. in Supp. Ex. M, 3.)

The Order specified that the term “commercially reasonable” was used as defined in the U.C.C.

(Id.); see also U.C.C. § 9-627 (determination of whether conduct was commercially reasonable).

       The transfer of Eber Metro to Alexbay was finalized on June 5, 2012, and on that date,

all 20,000 shares of Eber Metro stock were registered in Alexbay’s name on a certificate signed

by Lester as President and Wendy as Vice President of Eber Metro. (Pls.’ Rule 56 Statement ¶

61; Brook Decl. in Supp. Ex. 62.) On June 6 and 9, 2012, Wendy and Gumaer, respectively,

formally consented on behalf of EBWLC to “transfer and deliver to Alexbay all of its ownership

interest in [Eber] Metro in full satisfaction of [EBWLC’s] Obligations to Alexbay . . . .” (Brook


                                                 16
       Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 17 of 68




Decl. in Supp. Exs. 61 and 63.) EBWLC’s only remaining asset following the transfer of Eber

Metro to Alexbay was less than $3,000 in cash. (Pls.’ Rule 56 Statement ¶ 70.) EBWLC was also

left saddled with the debt it still owed to third-party creditors, including pension obligations to

the Teamsters Fund. (Id. ¶ 69.)

         Neither Sally Kleeberg nor Audrey Hays were informed about Alexbay’s proposal to

accept the stock of Eber Metro in consideration for the elimination of Eber Metro’s debt to

Alexbay before its approval in 2012. (Id. ¶ 71; Dkt. No. 266-12 (“Hays Decl. in Supp.”) ¶ 18.)

Nor were they advised of the Foreclosure Action. (Id.)

VII.     Continuing Liability to the Teamsters Fund, Subsequent Transactions, and Wendy’s
         Promotions Within the Eber Entities

         In July of 2012, Eber Metro exercised the Call Option to acquire Slocum Maine for $10.

(Pls.’ Rule 56 Statement ¶ 75.) However, Eber Metro did not acquire any assets or stock and,

instead, Lester and Wendy Eber each individually received a 50 percent interest in Slocum

Maine. (Id.)

         The parties do not dispute that, as of June 1, 2012, the remaining employer withdrawal

liability to the Teamsters Fund of the Eber "controlled group" was approximately

$1,421,029.95. (Eber Defs.’ Rule 56 Statement ¶ 67.) In August of 2012, Wendy signed a

confession of judgment on behalf of EBWLC agreeing to a judgment of $1,421,029.95 against

EBWLC by the Teamsters Fund for the remaining underfunded Plan liabilities. (Id. ¶¶ 67-68;

Wendy Aff. in Supp. Ex. I.) That same month, Lester approved a new employment contract with

Wendy in which she was awarded shares in Eber Metro, that vested over time. (Pls.’ Rule 56

Statement ¶ 76.) Pursuant to her new employment agreement, signed by Lester, Wendy

became the new President of Eber-CT. (Id.) Wendy subsequently acquired 2,000 shares (or 9.1

                                                17
        Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 18 of 68




percent) of Eber Metro’s stock. (Id.) The Eber Defendants also contend that Wendy was

promoted to President of EBWLC at some point in 2012, a contention that Plaintiffs dispute.

(Eber Defs.’ Rule 56 Statement ¶ 11.)

VIII.     The EBWLC Retirement Plan and Pension Benefit Guaranty Corporation Law Suit and
          the Commencement of the Instant Action

          EBWLC was the Plan Administrator and contributing sponsor of the EBWLC Retirement

Plan. (Eber Defs.’ Rule 56 Statement ¶ 49; Wendy Eber Aff. in Supp. Ex. E (“PBGC Action

Decision and Order”).) The Plan required the accrual and payment of pension benefits, and

annual contributions to the Plan to fund benefits. (Eber Defs.’ Rule 56 Statement ¶ 50.) EBWLC

and the members of its "controlled group," including Eber Metro and Eber-CT, were required to

make certain minimum annual contributions to the EBWLC Plan. (Id. ¶ 51; see also PBGC Action

Decision and Order 4.) The EBWLC Plan was a “single employer defined benefit plan” subject to

the termination insurance program established under ERISA. (Eber Defs.’ Rule 56 Statement ¶

53; see also PBGC Action Decision and Order 7.) The Eber Defendants contend that the EBWLC

Plan was a “debt” of EBWLC. (Eber Defs.’ Rule 56 Statement ¶ 54.)

          On August 6, 2014, the Pension Benefits Guaranty Corporation ("PBGC") sought to

terminate the EBWLC Plan because it determined that the Plan would be unable to pay benefits

once they became due. (Id. ¶ 55.) The PBGC subsequently sued EWBLC in the United States

District Court for the Western District of New York and sought “to declare the Plan terminated

and to have PBGC appointed as statutory trustee.” (PBGC Action Decision and Order 2.) On

January 19, 2016, the District Court established April 30, 2010 — a date preceding both the

Polebridge Transaction and the transfer of EBWLC’s interest in Eber Metro to Alexbay — as the

termination date of the EBWLC Retirement Plan, and found that Eber Metro and Eber-CT were

                                               18
       Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 19 of 68




in the “controlled group” as of that date. (Eber Defs.’ Rule 56 Statement ¶¶ 58, 60; see also

PBGC Action Decision and Order 4, 16.)

         Then, by letter dated March 29, 2016, the PBGC demanded immediate payment for

unfunded benefit liabilities and other related amounts. (Wendy Eber Aff. in Supp. Ex. D.) The

demand letter advised EBWLC that the PBGC had determined that, as of April 30, 2010, EB&C,

EBWLC, Eber Metro, and Eber-CT “constituted a parent-subsidiary controlled group based on

(a) [EB&C’s] direct ownership of 100% of EBWLC, (b) EBWLC's direct ownership of 100% of Eber

Metro, and (c) Eber Metro's direct ownership of 85% of Eber-CT” and, as such, “EBWLC, [EB&C],

Eber Metro, and Eber-CT are jointly and severally liable for the ERISA liabilities resulting from

the termination of the Plan.” (Id. at 3.)

         On December 9, 2016, Plaintiffs commenced the instant action alleging individual and

derivative claims against Lester, Gumaer, CNB, and Wendy. The gravamen of their Complaint

was, and remains, that Lester, Gumaer, CNB, and Wendy conspired to divest the Trust and the

Eber Entities of their only valuable asset — Eber Metro and its subsidiary Eber-CT — for the sole

benefit of Lester and his heirs. (See Dkt. No. 1 (“Initial Complaint”).)

 IX.     The 2017 Issuance of EBWLC Voting Preferred Shares of Stock to Lester Eber

         On February 14, 2017, Lester Eber, as President of EB&C and the “holder of all

outstanding shares of Class A common stock of [EBWLC],” appointed Wendy Eber the sole

director of EBWLC. (Brook Decl. in Supp Ex. 43, 26; see also Pls.’ Rule 56 Statement ¶ 98.)

That same day, Wendy Eber executed a Certificate of Amendment of the Certificate of

Incorporation of EBWLC, authorizing the creation of Class B junior preferred stock with voting

rights. (Pls.’ Rule 56 Statement ¶ 100; Brook Decl. in Supp. Ex. 43, 22-25.) Plaintiffs contend


                                                 19
       Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 20 of 68




that the Amendment to the Certificate of Incorporation was not approved by a vote of EBWLC’s

shareholders or by a written consent in lieu of a shareholder meeting. (Pls.’ Rule 56 Statement

¶ 99.) Defendants counter that because EB&C was the sole owner of EBWLC, Lester, as

President of EB&C, was authorized to approve the amendment. (Lester Eber Aff. in Opp’n ¶

31.)

         The next day, Wendy signed a Resolution on behalf of EBWLC issuing 750 shares of Class

B junior preferred stock to Lester in exchange for Lester’s “agreement to reimburse the

Corporation, at its request, for up to $37,500.00 of expenses incurred or to be incurred by the

Corporation in connection with its general operations.” (Brook Decl. in Supp. Ex. 43, 21; see also

Pls.’ Rule 56 Statement ¶ 100.) Lester also signed the Resolution. (Id.)

 X.      The Surrogate’s Court Order and the Termination of the Trust

         In February of 2016, shortly after the District Court’s ruling in the PBGC Action against

EBWLC, CNB advised Lester and Gumaer of its desire to petition the Surrogate’s Court to

terminate the Trust. (Pls.’ Rule 56 Statement ¶ 79.) On December 15, 2016, Wendy Eber

advised CNB that Lester “would like to move forward with closing the [T]rust, finalizing the

accounting of the [T]rust, and acquiring the stock of Eber Bros Wine and Liquor [i]mmediately.”

(Brook Decl. in Supp. Ex. 153.)

         Then, in February of 2017, CNB petitioned the Surrogate’s Court in Monroe County to

terminate the Trust and to be released from its duties as co-trustee by distributing the

remaining assets of the Trust, as specified in its final accounting, to the beneficiaries in

accordance with their respective interests in the Trust. (Brook Decl. in Supp. Ex. 135 (the

“Surrogate’s Court Petition”).) CNB sought to terminate the Trust because “the Eber Bros. &


                                                 20
     Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 21 of 68




Co., Inc. stock ha[d] no (or nominal) monetary value.” (Surrogate’s Court Petition ¶ 12; see also

id. ¶ 16.)

        CNB’s accounting, submitted in connection with the Petition, included the Trust’s shares

in EB&C on the list of Trust assets to be distributed to the beneficiaries. (Surrogate’s Court

Petition 33-34, 40, 73-74.)7 The accounting also stated that the EB&C stock – comprised of

2,000 shares of six percent non-cumulative stock; 1,850 shares of Class A voting stock; and 290

shares of Class B stock – were worth $0. (Id.) CNB’s accounting did not list EBWLC shares of

stock. (See id.)

        Lester was served with notice of the Petition, in his capacity as both co-trustee and

beneficiary of the Trust, but did not join in the Petition. (See id. 2.) Gumaer was also served

with notice in his capacity as co-trustee, but declined to join the Petition. (See id.) Lester

appeared in the proceeding, through counsel James Vazzana, on or about March 13, 2017.

(Pls.’ Rule 56 Statement ¶ 82; Brook Decl. in Supp. Ex. 137.) Lester did not object to the

termination of the Trust or CNB’s proposed accounting. (Pls.’ Rule 56 Statement ¶ 83.)

Plaintiffs were also served notice, but did not enter an appearance or otherwise object to CNB’s

petition or accounting. (Id. ¶ 84.) On June 1, 2017, the Surrogate’s Court adopted CNB’s

proposed accounting and granted the Petition. The Court ordered CNB to:

                   [P]ay the remaining cash and transfer, assign and deliver the other
                   remaining assets shown in the account as follows (less certain
                   specified fees and commissions):

                   1/3 to Lester Eber                               $113,908.61*




7
 Because the ECF page numbers on this document are illegible, the Court cites to this document by using the page
numbers listed at the bottom of each page.

                                                      21
       Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 22 of 68




                1/3 to Audrey Hays                            $113,908.61*

                1/6 to Daniel Kleeberg                        $227,817.22*

                1/6 to Lisa Stein                             $227,817.22*

                *Less Woods Oviatt Gilman LLP fees and disbursements - amount to be
                determined.

(Brook Decl. in Supp. Ex. 33 (“Surrogate’s Court Order”) 6.)

 XI.     CNB’s Proposed Distributions and the Transfer Restriction on the EB&C Stock

         After the Surrogate’s Court issued its Order terminating the Trust, CNB sent the Trust

beneficiaries, Plaintiffs and Lester, its proposed final distribution. Plaintiffs contend, and the

Eber Defendants do not dispute, that Lester received his share of the Trust’s cash and

marketable securities, as outlined in CNB’s proposed distribution. (Pls.’ Rules 56 Statement ¶

93.) CNB communicated with the same attorney who represented Lester in the Surrogate’s

Court Proceeding, James Vazzana, when making these distributions (Brook Decl. in Supp. Ex.

37; id. at Ex. 40; id. at Ex. 41; see also Dkt. No. 188-1 (“CNB’s Decl. in Supp. of Mot. to

Intervene”) Ex. 2.) On October 11, 2017, CNB purportedly sent a letter to Lester’s counsel,

Vazzana, and Plaintiffs’ counsel, Brian Brook, enclosing “the Stock Powers transferring their

shares of Eber Bros. & Co., Inc. pursuant to [CNB’s] distribution schedule.” (Brook Decl. in Supp.

Ex. 38; see also CNB’s Decl. in Supp. of Mot. to Intervene Ex. 7 (copies of stock powers). In its

letter, CNB explained that because it “never had possession of the company’s stock book or

other corporate documents and, despite request, . . . [was] not . . . provided with the same . . .

[it was] required to complete these transfers via these Stock Powers as opposed to issuing new

stock certificates.” (Brook Decl. in Supp. Ex. 38.) The stock powers purported to allocate the

1,850 shares of EB&C voting stock as follows: Audrey Hays (706 shares); Daniel Kleeberg (301

                                                  22
     Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 23 of 68




shares); and Lisa Stein (137 shares). (CNB’s Decl. in Supp. of Mot. to Intervene Ex. 7.) From the

evidence in the record, it does not appear that CNB issued shares to Lester through stock

powers. (See id.) The Eber Defendants contend that, although Vazzana received CNB’s letter,

the copies of the stock powers were not enclosed with the Letter. (Eber Defs.’ Rule 56

Counterstatement ¶ 93; Lester Eber Aff. in Opp’n ¶ 32.)

       At the time the Surrogate’s Court issued its Order, EB&C’s Bylaws provided that “shares

of the corporation shall be represented by certificates . . . .” (Brook Decl. in Supp. Ex. 133

(“EB&C Bylaws”) Art. VI.) The Bylaws also included a provision restricting the transfer of shares

unless the transferring shareholder first gave notice to EB&C’s President (i.e., Lester) or

Secretary. (Id. at Art. XII.) The Bylaws provide, in relevant part, that:

               A shareholder shall not transfer, sell or assign any shares of the
               corporation’s stock without first personally delivering to the
               president or secretary written notice of a proposed transfer at least
               five (5) days before the effective date of transfer, stating the terms
               of the proposed transfer. Any other shareholder may, but is not
               required to, give notice within said five day period to the
               transferring shareholder of said other shareholder's intent to
               purchase the shares for a price equal to the book value thereof as
               appears by the books of the corporation of the end of the
               immediately preceding fiscal year.

(Id.) The Bylaws further stated that, “No transfer of any stock shall be valid until such notice

shall be given and the other shareholders have the opportunity to purchase the same as

aforesaid” (the “EB&C Transfer Restriction”). (Id.) Lester knew about the Transfer Restriction

before the Surrogate’s Court issued its Final Accounting Order. (Pls.’ Rule 56 Statement ¶ 89;

Eber Defs.’ Rule 56 Counterstatement ¶ 89.) Neither Lester nor his attorney advised CNB or the

Surrogate’s Court about the Transfer Restriction before the Court issued its Order terminating

the Trust and directing CNB to make distributions. (Pls.’ Rule 56 Statement ¶ 90; see also id. ¶

                                                 23
       Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 24 of 68




89.) CNB ultimately failed to issue stock certificates for the Trust beneficiaries’ shares of EB&C

stock. (See Pls.’ Rule 56 Statement ¶ 93.)

XII.     Plaintiffs Dismiss CNB from the Instant Action with Prejudice, Lester Seeks to
         Acquire All Remaining Shares of EB&C Voting Stock by Invoking EB&C’s Transfer
         Restriction, and Plaintiffs Supplement Their Second Amended Complaint

         On August 7, 2018, the Honorable Judge Lewis A. Kaplan so ordered a stipulation signed

by all parties permitting the dismissal of CNB from this action, with prejudice, pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (Dkt. No. 117.) In connection with the

settlement of their claims against CNB, “Plaintiffs agreed to indemnify CNB for certain legal

costs incurred by CNB in connection with further proceedings relating to the Allen Eber Trust.”

(TAC ¶ 390); see also Kleeberg, 331 F.R.D. at 324.

         As of October 31, 2018, because it never issued stock certificates for the shares of EB&C

stock, CNB had yet to finish distributing the EB&C stock to the Trust beneficiaries pursuant to

the Surrogate’s Court Order. On that date, Lester, through his attorneys, sent a “Notice of

Intent to Purchase” to the Allen Eber Trust, in the care of CNB, and sought to invoke the EB&C

Transfer Restriction to acquire all of the EB&C stock for himself. (Brook Decl. in Supp. Ex. 35.)

Then, on or about December 17, 2018, Lester sent an updated notice clarifying that his

proposed purchase price for the shares was “$0.” (Id. Ex. 164.) Plaintiffs balked at Lester’s

attempt to acquire all of the EB&C stock, and their attorney Brian Brook instructed CNB to

refuse Lester’s request. As a result, CNB found itself caught between the competing demands

of Plaintiffs and the Eber Defendants, with the former demanding the distribution of two-thirds

of the EB&C stock, pursuant to the Surrogate’s Court Order, and the latter demanding all of the

shares of stock under the Transfer Restriction in EB&C’s Bylaws. CNB subsequently moved to


                                                24
       Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 25 of 68




intervene and was rejoined to this litigation as a nominal defendant. (See Dkt. Nos. 200 and

237.)

          Soon thereafter, Plaintiffs moved to amend and supplement their Second Amended

Complaint (“SAC”) to allege, among other things, that “[b]y engaging in conduct to prevent the

transfer of shares of EB&C to Plaintiffs, including purporting to exercise an option to acquire

Plaintiffs’ shares for nothing, Lester and Wendy may have caused and may continue to cause

Plaintiffs to incur indemnification liability to CNB.” (TAC ¶ 391.) Plaintiffs contend that the

Eber Defendants’ “conduct has caused CNB to incur legal expenses that are likely to be subject

to the indemnification agreement executed by Plaintiffs.” (Id. ¶ 393.) For the reasons stated in

the Order granting Plaintiffs leave file the TAC, this Court granted Plaintiffs’ request to assert an

equitable indemnification claim against the Eber Defendants. See Kleeberg v. Eber, 331 F.R.D.

at 324.

                                         LEGAL STANDARDS

  I.      Legal Standard Governing Summary Judgment Under Federal Rule of Civil Procedure 56

          Under Rule 56 of the Federal Rules of Civil Procedure (“Rule 56”), a court may grant

summary judgment when “there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is ‘material’ when it ‘might

affect the outcome of the suit under the governing law.’” Anderson v. Hertz Corp., 507 F. Supp.

2d 320, 326 (S.D.N.Y. 2007) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)),

aff’d, 303 F. App’x 946 (2d Cir. 2008). “The movant bears the burden of demonstrating the

absence of a genuine dispute of fact, and, to award summary judgment, the court must be able

to find ‘after drawing all reasonable inferences in favor of a non-movant’ that ‘no reasonable


                                                 25
     Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 26 of 68




trier of fact could find in favor of that party.’” Palmer/Kane LLC v. Rosen Book Works LLC, 204 F.

Supp. 3d 565, 568 (S.D.N.Y. 2016) (internal citation omitted) (first citing Anderson v. Liberty

Lobby, Inc., 477 U.S. at 256; then quoting Heublein, Inc. v. United States, 996 F.2d 1455, 1461

(2d Cir. 1993)); see also Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (explaining that the

moving party is entitled to summary judgment where the “nonmoving party has failed to make

a sufficient showing on an essential element of her case with respect to which she has the

burden of proof”).

       “In evaluating whether the parties have met their respective burdens, th[e] Court

‘examine[s] the record as a whole, just as a jury would . . . .’” Sealy v. Hertz Corp., 688 F. Supp.

2d 247, 254 (S.D.N.Y. 2009) (alteration in original) (quoting Byrnie v. Town of Cromwell, Bd. of

Educ., 243 F.3d 93, 102 (2d Cir. 2001), superseded on other grounds by Fed. R. Civ. P. 37(e)).

Thus, to receive consideration, evidence submitted in support of or in opposition to a motion

for summary judgment must be admissible at trial. Fed. R. Civ. P. 56(c)(4); see Santos v.

Murdock, 243 F.3d 681, 683 (2d Cir. 2001) (“Affidavits submitted to defeat summary judgment

must be admissible themselves or must contain evidence that will be presented in an

admissible form at trial.” (citing Celotex Corp., 477 U.S. at 323–24)); see also Burlington Coat

Factory Warehouse Corp. v. Esprit De Corp., 769 F.2d 919, 924 (2d Cir. 1985) (plaintiff could not

rely on inadmissible hearsay to oppose motion for summary judgment).

       The Rule also provides that a “party asserting that a fact cannot be or is genuinely

disputed must support the assertion by . . . citing to particular parts of materials in the record . .

. or showing that the materials cited do not establish the absence or presence of a genuine

dispute, or that an adverse party cannot produce admissible evidence to support the fact.”


                                                 26
     Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 27 of 68




Fed. R. Civ. P. 56 (c)(1). A non-moving party cannot create a material issue of fact to defeat

summary judgment by making conclusory statements that are unsupported by admissible

evidence. See Johnson v. Killian, 680 F.3d 234, 236 (2d Cir. 2012); see also Chartis Seguros

Mexico, S.A. de C.V. v. HLI Rail & Rigging, LLC, 3 F. Supp. 3d 171, 179 (S.D.N.Y. 2014) (“There is

no issue of material fact where the facts are irrelevant to the disposition of the

matter. Speculation, conclusory allegations and mere denials are not enough to raise genuine

issues of fact.”). Additionally, any legal conclusion framed as an undisputed fact must be

disregarded. See Wojcik v. 42nd St. Dev. Project, 386 F. Supp. 2d 442, 448 n.5 (S.D.N.Y. 2005).

        Where a party “fails to properly support an assertion of fact or fails to properly address

another party’s assertion of fact as required by Rule 56(c),” courts have discretion to:

                (1) give an opportunity to properly support or address the
                fact; (2) consider the fact undisputed for purposes of the
                motion; (3) grant summary judgment if the motion and
                supporting materials—including the facts considered
                undisputed—show that the movant is entitled to it; or (4)
                issue any other appropriate order.

Fed. R. Civ. P. 56(e); see also Fed. R. Civ. P. 56(c)(2). Additionally, “[i]f satisfied that an affidavit

or declaration under this rule is submitted in bad faith or solely for delay, the court—after notice

and a reasonable time to respond--may order the submitting party to pay the other party the

reasonable expenses, including attorney’s fees, it incurred as a result. An offending party or

attorney may also be held in contempt or subjected to other appropriate sanctions.” Fed. R. Civ.

P. 56(h).

        When determining whether a grant of summary judgment is appropriate, the court’s

decision should not hinge on whether it “‘believes that the plaintiff will be unable to meet his

or her burden of persuasion at trial.’” Walder v. White Plains Bd. of Educ., 738 F. Supp. 2d 483,

                                                   27
    Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 28 of 68




493 (S.D.N.Y. 2010) (alteration in original) (quoting Danzer v. Norden Sys., Inc., 151 F.3d 50, 54

(2d Cir. 1998)). Instead, the court must determine whether there is such a “‘lack of evidence in

support of the plaintiff’s position” or evidence that is “‘so overwhelmingly tilted in one

direction that any contrary finding would constitute clear error.’” Id. “It is well settled that

‘[c]redibility assessments, choices between conflicting versions of the events, and the weighing

of evidence are matters for the jury, not for the court on a motion for summary judgment.’ ”

Anderson v. New York City Health & Hosps. Corp., No. 16-CV-1051 (GBD) (KHP), 2020 WL

2866960, at *9 (S.D.N.Y. Mar. 2, 2020) (quoting Curry v. City of Syracuse, 316 F.3d 324, 333 (2d

Cir. 2003) (alteration in original), adopted by 2020 WL 1528101 (S.D.N.Y. Mar. 31, 2020).

       Typically, “[o]n cross-motions for summary judgment, the court must consider each

motion independently of the other and when evaluating each, the court must consider the facts

in the light most favorable to the non-moving party.” Chartis Seguros Mexico, S.A. de C.V., 3 F.

Supp. 3d at 179. “[E]ven when both parties move for summary judgment, asserting the

absence of any genuine issues of material fact, a court need not enter judgment for either

party.” See Morales v. Quintel Entm’t, Inc., 249 F.3d 115, 121 (2d Cir. 2001) (citing Heublein,

Inc., 996 F.2d at 1461). Where “the motion and cross-motion seek a determination of the same

issues, the Court may consider them together.” ExteNet Sys., Inc. v. Village of Pelham, 377 F.

Supp. 3d 217, 223 (S.D.N.Y. 2019); see also Chartis Seguros Mexico, S.A. de C.V., 3 F. Supp. 3d at

179 (considering cross motions for partial summary judgment together where two parties

moved on the issue of defendant’s limitation of liability defense because the motions presented

“two sides of the same coin”).




                                                 28
       Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 29 of 68




 II.     Substantive Law

         Federal Courts sitting in diversity apply the choice of law rules of the forum state. See

Sparrow Fund Mgmt., LP v. Mimedx Grp., Inc., No. 18-CV-04921 (PGG) (KHP), 2019 WL 8955307,

at *4 (S.D.N.Y. Nov. 7, 2019) (citing Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496

(1941)), adopted by 2020 WL 1330283 (S.D.N.Y. Mar. 22, 2020); see also Krumme v. WestPoint

Stevens Inc., 238 F.3d 133, 138 (2d Cir. 2000) (applying New York law where the parties’ briefs

assumed New York law controlled). In the instant diversity action, Plaintiffs’ claims are asserted

under New York law and the parties’ briefs assume that New York law controls. Accordingly,

the substantive issues in the parties motions will be evaluated under New York law. See

generally Kleeberg, 331 F.R.D. 302 (applying New York law).

                                                DISCUSSION

  I.     Plaintiffs’ Motion to Strike and Preclude Witness Testimony Under Federal Rule
         of Civil Procedure 37

         The Court first turns to Plaintiffs’ Motion to Strike and to Preclude, in which they have

moved to strike portions of Defendants’ Rule 56 Statement, portions of Lester’s and Wendy’s

affidavits, and to preclude the affidavit of Michael Gallagher, an undisclosed witness. Despite

having the opportunity to do so, the Eber Defendants did not oppose or otherwise respond to

the Motion.

         District courts have “broad discretion to manage pre-trial discovery” and appellate courts

“review [their] decisions on these matters only for abuse of discretion.” Montgomery v. New York

City Transit Auth., 806 F. App’x 27, 30 (2d Cir. 2020) (internal quotation marks and citation

omitted). Where a court does not rely on contested submissions in deciding a motion for

summary judgment, it may deny a party’s motion to strike as “academic.” See Williams v. New

                                                  29
     Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 30 of 68




York City Transit Auth., No. 10-cv-882 (ENV)(CLP), 2014 WL 11474810, at *1 n.2 (E.D.N.Y. Sept.

16, 2014), aff’d, 620 F. App’x 63 (2d Cir. 2015). Here, Plaintiffs seek to strike portions of the Eber

Defendants’ Rule 56 Statement on the basis that those assertions: are immaterial; constitute

legal conclusions; omit essential underlying facts; and omit the governing law. (Dkt. No. 279

(“Pls.’ Mem. of Law in Opp’n”) 8-16.) They also seek to strike certain portions of Lester’s and

Wendy’s affidavits that, they contend, suggest that they intend to raise advice of counsel as a

defense, as well as an assertion made by Wendy regarding what the board of EBWLC allegedly

believed about EBWLC’s outstanding liabilities. (Id. at 11-12.) Here, because the Court has not

relied on the facts and representations Plaintiffs seek to strike from the Eber Defendants’ Rule

56 Statement and Affidavits in deciding the parties’ motions, Plaintiffs’ Cross-Motion to Strike is

denied as moot.

       Next, the Court considers whether the affidavit of Michael Gallagher, an undisclosed

witness who provided actuarial calculations regarding the Eber Entities’ pension liabilities as of

June 1, 2012 – a few days before EBWLC transferred its interest in Eber Metro to Alexbay – should

be precluded. Federal Rule of Civil Procedure 37(c)(1) provides that “[i]f a party fails to provide

information or identify a witness as required by Rule 26(a) or (e), the party is not allowed to use

that information or witness to supply evidence on a motion, at a hearing, or at a trial, unless the

failure was substantially justified or is harmless.” The party moving for Rule 37 sanctions has the

burden of demonstrating that the opposing party failed to timely disclose information, as

required by Rule 26. See New World Sols., Inc. v. NameMedia Inc., 150 F. Supp. 3d 287, 304

(S.D.N.Y. 2015). “To determine whether preclusion is warranted under Rule 37, a court must

consider ‘(1) the party’s explanation for the failure to comply with the disclosure requirement;


                                                 30
       Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 31 of 68




(2) the importance of the testimony of the precluded witnesses; (3) the prejudice suffered by the

opposing party as a result of having to prepare to meet the new [evidence]; and (4) the possibility

of a continuance.’ ” Id. (quoting Design Strategy, Inc. v. Davis, 469 F.3d 284, 296 (2d Cir. 2006));

see also City of Almaty, Kazakhstan v. Ablyazov, No. 15-CV-05345 (AJN) (KHP), 2019 WL 4126445,

at *4 (S.D.N.Y. Aug. 30, 2019) (citing Patterson v. Balsamico, 440 F.3d 104, 117 (2d Cir. 2006)). It

is well settled that “preclusion is not a mandatory sanction,” and is a “harsh remedy that should

be imposed only in rare situations.” New World Sols., Inc., 150 F. Supp. 3d at 304 (internal

quotation marks and citations omitted); see also Design Strategy, 469 F.3d at 297–98; Update

Art, Inc. v. Modiin Pub., Ltd., 843 F.2d 67, 71 (2d Cir. 1988).

         Plaintiffs’ allegation that the Eber Defendants failed to disclose a witness that they now

seek to use to support their Motion for Partial Summary Judgment is concerning. However,

because the Court has not relied on Gallagher’s Affidavit to decide the instant motions, it

concludes that the Affidavit, at least at this stage, is harmless. Accordingly, Plaintiffs’ Motion to

Preclude Gallagher’s Affidavit is denied, without prejudice to renew before trial.

 II.     Applicability of the Rooker-Feldman Doctrine and Doctrine of Res Judicata to the
         Foreclosure Action Order

         The Eber Defendants have asked this Court to find that Plaintiffs are barred by the

Rooker-Feldman doctrine and the principles of res judicata from seeking to unwind the transfer

of Eber Metro to Alexbay because Justice Rosenbaum already found that Alexbay’s strict

foreclosure of EBWLC’s interest in Eber Metro’s stock, in satisfaction of the outstanding secured

loans Lester assigned to Alexbay pursuant to U.C.C. § 9-620, was “commercially reasonable”

under U.C.C. §9-627. (Dkt. No. 262-35 (“Eber Defs.’ Mem. of Law in Supp.”) 15-16.) The Eber

Defendants contend that the Rooker-Feldman doctrine and the principles of res judicata apply

                                                  31
     Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 32 of 68




because, “[t]he crux of Plaintiffs’ claims is that Justice Rosenbaum's Order approving the 2012

Foreclosure divested Plaintiffs of their beneficial interest, as beneficiaries of the Trust, in Metro

and Eber CT.” (Id. at 17.)

       Plaintiffs counter that their claims are not barred by the Rooker-Feldman doctrine and

the doctrine of res judicata because their injuries were not caused by the outcome in the

Foreclosure Action. Indeed, and as acknowledged by the Eber Defendants, no court proceeding

or court order was required to finalize the foreclosure of EBWLC’S interest in Eber Metro by

Alexbay under U.C.C. § 9-620. Thus, Plaintiffs contend they were not harmed by the

foreclosure itself. Rather, they were harmed by the Security Agreements and Guaranty that

gave Lester the option of foreclosing on Eber Metro to settle the debt owed to him by EBWLC

and by EBWLC’s consent to transfer its interest in Eber Metro to Alexbay following its default on

the loans owed to Alexbay. The Court agrees with Plaintiffs.

       It is well established that the Rooker-Feldman doctrine constrains “ ‘state-court losers

[from] complaining of injuries caused by state-court judgments rendered before the district

court proceedings commenced and inviting district court review and rejection of those

judgments.’ ” Hoblock v. Albany Cty. Bd. of Elections, 422 F.3d 77, 85 (2d Cir. 2005) (quoting

Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005)). As explained by the

Second Circuit, “[u]nderlying the Rooker–Feldman doctrine is the principle, expressed by

Congress in 28 U.S.C. § 1257, that within the federal judicial system, [with the exception of

habeas corpus review,] only the Supreme Court may review state-court decisions.” Id. at 85.

Four requirements must be met for the Rooker-Feldman doctrine to apply: (1) “the federal-

court plaintiff must have lost in state court”; (2) “the plaintiff must ‘complain[ ] of injuries


                                                  32
     Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 33 of 68




caused by [a] state-court judgment’ ”; (3) “the plaintiff must ‘invit[e] district court review and

rejection of [that] judgment[ ]’ ”; (4) “the state-court judgment must have been ‘rendered

before the district court proceedings commenced.’ ” Id. at 85.

       Under U.C.C. § 9-620, a secured creditor may accept collateral from a debtor to satisfy a

debt, so long as: (1) the creditor provides notice of its proposal to the debtor (who may waive

this right following default) and other parties with interest in the collateral, as set forth in U.C.C.

§ 9-621(b); and (2) the debtor consents to the acceptance of the collateral in satisfaction of the

debt after default. See also U.C.C. § 9-620 official comment; see also generally; Remedies

Outside the Box: Enforcing Security Interests Under Article 9 of the Uniform Commercial Code,

AMERICAN BAR ASSOCIATION (Aug. 31, 2012),

https://www.americanbar.org/groups/business_law/publications/blt/2012/08/03_cabral/. No

court action is required to effectuate a strict foreclosure under U.C.C. § 9-620.

       In May of 2012, Justice Rosenbaum issued an Order finding that Alexbay’s acceptance of

EBWLC’s interest in Eber Metro was “commercially reasonable” under the U.C.C. (Lester Aff. in

Supp. ¶ 50; id. at Ex. M.) However, the Order did not purport to award Alexbay anything, nor

did it require EBWLC to give anything to Alexbay. Then, in June of 2012, EBWLC’s Board,

consisting of Wendy and Gumaer, consented to Alexbay’s acceptance of EBWLC’s interest in

Eber Metro. All 20,000 shares of Eber Metro stock were registered in Alexbay’s name that

same month. (Pls.’ Rule 56.1 Statement ¶ 59, ¶ 62; Dkt. No. 266-4 Ex. 61, 52-54.) Thus,

Plaintiffs’ alleged injuries did not flow from the Foreclosure Action or Judge Rosenbaum’s

Order, but rather, from the underlying agreements that gave Lester (and later Alexbay) the

right to Foreclose on EBWLC’s assets to satisfy its debt and EBWLC’s decision to transfer all of


                                                  33
    Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 34 of 68




its shares of Eber Metro stock to Alexbay. Because a core requirement of the Rooker-Feldman

doctrine is that a causal connection exist between the state court judgement and plaintiffs’

injury, the Rooker-Feldman doctrine does not bar Plaintiffs from challenging the validity of

Alexbay’s strict foreclosure on EBWLC’s interest in Eber Metro and, by extension, all of Eber

Metro’s interest in Eber-CT. See McKithen v. Brown, 481 F.3d 89, 97–98 (2d Cir. 2007).

       The Eber Defendants also argue that the Rooker-Feldman doctrine bars Plaintiffs from

challenging the validity of the underlying debts owed by EBWLC to Lester (and later Alexbay)

because Justice Rosenbaum’s Order “effectively confirmed the validity of the debts to Alexbay.”

(Eber Defs.’ Mem. of Law in Supp. 18-19.) To support this contention, the Eber Defendants’ cite

a litany of cases holding that the Rooker-Feldman doctrine bars plaintiffs from attacking state

court judgments of foreclosure. See, e.g., Feliciano v. U.S. Bank Nat. Ass’n, No. 13-CV-5555

(KBF), 2014 WL 2945798, at *3 (S.D.N.Y. June 27, 2014) (court lacked jurisdiction over claims

challenging default judgment of foreclosure and sale); Webster v. Wells Fargo Bank, N.A., No.

08 CIV. 10145, 2009 WL 5178654, at *6 (S.D.N.Y. Dec. 23, 2009) (court lacked jurisdiction over

plaintiffs’ claims challenging state court judgment of foreclosure under the Rooker-Feldman

doctrine), aff’d sub nom. Webster v. Penzetta, 458 F. App’x 23 (2d Cir. 2012), as amended (Jan.

24, 2012); Parra v. Greenpoint Mortg., No. CIV.A. 01-CV-02010, 2002 WL 32442231, at *2

(E.D.N.Y. Mar. 26, 2002), aff’d sub nom. Parra v. Wilshire Credit Corp., 53 F. App’x 164 (2d Cir.

2002) (the fact that the state court judgment of foreclosure was obtained by fraud did not

remove claims attacking the judgment from the scope of the Rooker-Feldman doctrine).

       As explained above, Justice Rosenbaum’s Order was not a judgment that awarded

Alexbay anything. The cases cited by the Eber Defendants are inapposite because they all


                                                34
        Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 35 of 68




involve plaintiffs who sought to attack state court judgments of foreclosure that awarded banks

the right to foreclose upon the plaintiffs’ homes. As such, the Court rejects the Eber

Defendants’ argument that Plaintiffs’ challenge to the validity of the underlying debt is barred

by the Rooker-Feldman doctrine.

          The Court similarly finds unpersuasive the Eber Defendants’ argument that Plaintiffs’

claims seeking the return of Eber Metro to a constructive trust are barred by the doctrine of res

judicata. For res judicata to apply, there must be “‘a final judgment on the merits of an action

[that] precludes the parties or their privies from relitigating issues that were or could have been

raised in that action.’” Greco v. Local.com Corp., 806 F. Supp. 2d 653, 657 (S.D.N.Y. 2011)

(quoting Allen v. McCurry, 449 U.S. 90, 94 (1980)). As explained above, Justice Rosenbaum’s

order was not a final judgment that awarded Alexbay anything and, thus, res judicata does not

apply. Furthermore, Plaintiffs were not parties to the Foreclosure Action. Thus, they are not

relitigating anything in this action. Accordingly, for the reasons set forth above, this Court finds

that Plaintiffs’ claims are not barred by the Rooker-Feldman doctrine or the principles of res

judicata.

 III.     Plaintiffs’ Motion for Partial Summary Judgment on Their Declaratory Judgment
          Claim (Count VI), and the Eber Defendants’ Cross-Motion to Dismiss Plaintiffs’
          Declaratory Judgment Claim as Duplicative of Other Claims

          Federal Rule of Civil Procedure 57 (“Rule 57”) governs the procedure for obtaining a

declaratory judgment under 28 U.S.C. § 2201, the Declaratory Judgment Act, which provides

that:

                 In a case of actual controversy within its jurisdiction . . . any court
                 of the United States, upon the filing of an appropriate pleading,
                 may declare the rights and other legal relations of any interested


                                                   35
     Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 36 of 68




               party seeking such declaration, whether or not further relief is or
               could be sought.

28 U.S.C. § 2201; see also Kleeberg, 331 F.R.D. at 323. The Act grants district courts broad

discretion to determine whether to exert jurisdiction over a declaratory judgment action. See

Dow Jones & Co. v. Harrods Ltd., 346 F.3d 357, 359 (2d Cir. 2003). “[T]his broad discretion is

reviewed deferentially, for abuse of discretion.” Dow Jones & Co. v. Harrods Ltd., 346 F.3d 357,

359 (2d Cir. 2003) (first citing Wilton v. Seven Falls Co., 515 U.S. 277, 289 (1995); then citing

Brillhart v. Excess Ins. Co. of Am., 316 U.S. 491, 494–95 (1942); then citing 10B CHARLES ALAN

WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND PROCEDURE § 2759 (4th ed.)). “When determining

whether to entertain a declaratory judgment claim, courts in the Second Circuit ascertain: ‘(1)

whether the judgment will serve a useful purpose in clarifying or settling the legal issues

involved; and (2) whether a judgment would finalize the controversy and offer relief from

uncertainty.’ ” Kleeberg, 331 F.R.D. at 323 (quoting Duane Reade, Inc. v. St. Paul Fire & Marine

Ins. Co., 411 F.3d 384, 389 (2d Cir. 2005)).

       It is well settled that “[a] declaratory judgment action ‘cannot be maintained [when] it

parallels the other claims and merely seeks a declaration of the same rights and obligations.’ ”

Culwick v. Wood, 384 F. Supp. 3d 328, 343 (E.D.N.Y. 2019) (first quoting Campione v. Campione,

942 F. Supp. 2d 279, 285 (E.D.N.Y. 2013) (alteration in original); then citing Smith v. Metro.

Prop. & Liab. Ins. Co., 629 F.2d 757, 760 (2d Cir. 1980); then citing Necchi S.p.A. v. Necchi

Sewing Mach. Sales Corp., 348 F.2d 693, 696 (2d Cir. 1965)). A claim is duplicative where “it

seeks no relief that is not implicitly sought in the other causes of action.” Sofi Classic S.A. de

C.V. v. Hurowitz, 444 F. Supp. 2d 231, 249–50 (S.D.N.Y. 2006) (citing Del Greco v. CVS Corp. 337

F. Supp. 2d 475, 488 (S.D.N.Y. 2004)). “Courts routinely “dismiss[ ] declaratory judgment

                                                 36
    Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 37 of 68




[claims] as redundant when the [declaratory judgment claim] would be rendered moot by the

adjudication of corresponding claims in the complaint.” Vasu v. Combi Packaging Sys. LLC, No.

5:18-CV-1889, 2020 WL 2733756, at *9 (N.D. Ohio May 25, 2020) (first quoting Hardiman v.

McKeen, No. 19-12949, 2020 WL 1821025, at *4 (E.D. Mich. Apr. 10, 2020); then citing Malibu

Media, LLC v. [Redacted], 705 F. App’x 402 405–06 (6th Cir. 2017)).

       Plaintiffs have moved for summary judgment, in part, on their Declaratory Judgment

Claim (Count VI) (the “Declaratory Judgment Claim”). The Declaratory Judgment Claim seeks a

declaration that:



           1. (a) Lester has unreasonably delayed and interfered with Plaintiffs’
              ability to establish legal title over the EB&C shares that were held
              by the Trust; and, (b) accordingly, Lester is now obligated as a
              matter of New York law to take all necessary steps to enable
              Plaintiffs to establish legal title over the EB&C shares in accordance
              with the Final Account entered by the Surrogate’s Court (Ex. H).

           2. EB&C, including its corporate Secretary, Wendy, must recognize
              Plaintiffs as shareholders of record in EB&C, together holding two-
              thirds of the shares previously held by the Trust.

           3. Plaintiffs are entitled to a declaration that EB&C’s board shall
              consist of three directors, two of whom shall be elected by
              Plaintiffs, and one of whom shall be elected by Lester.

           4. Because neither EB&C nor EBWLC has had a validly constituted
              board of directors since at least February 2017, Plaintiffs are
              entitled to a declaration that all significant corporate actions since
              then, whether taken by the board or the officers appointed by the
              board, are deemed null and void, or at least voidable by a majority
              of a properly elected and constituted board.

           5. Regardless of whether an injunction is issued against Lester’s
              attempt to take Plaintiffs’ shares in EB&C, a declaratory judgment
              should be issued specifying that it would be unlawful for Lester to
              take any actions to prevent Plaintiffs from exercising all legal rights

                                                37
    Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 38 of 68




               attendant to hold legal title to the shares in accordance with the
               Final Account.

           6. In the alternative to having their two-thirds interest in EB&C
              recognized in accordance with the Final Accounting, Plaintiffs seek
              a declaration that certain Stock Powers executed by CNB on or
              about October 2, 2017, must be accepted for delivery by Wendy
              and EB&C and recorded by Wendy on EB&C’s stock book.

(TAC ¶¶ 347-52.) For their part, the Eber Defendants have not only opposed Plaintiffs’ Motion

for Partial Summary Judgment on their Declaratory Judgment Claim, but have also cross-moved

to dismiss Plaintiffs’ Declaratory Judgment Claim in its entirety as duplicative of “Counts l

[breach of fiduciary duty related to improper transactions], ll [breach of fiduciary duty under

the faithless servant doctrine], lV [claim under B.S.C. § 720 to set aside and enjoin unlawful

transactions,] and V [claim under B.S.C. § 619 for new elections]” in the TAC. (Eber Defs.’ Mem.

of Law in Supp. 35.) The Court addresses these arguments in detail below.

                   i. Plaintiffs’ Claim to Set Aside and Enjoin Unlawful
                      Transactions (Count IV)

       In Count IV, Plaintiffs seek to set aside and enjoin certain transactions under New York

Business Corporation Law (“B.S.C.”) § 720. The statute provides that “[a]n action may be

brought against one or more directors or officers of a corporation to procure a judgment . . .

[t]o set aside an unlawful conveyance, assignment or transfer of corporate assets, where the

transferee knew of its unlawfulness” and to “enjoin a proposed unlawful conveyance,

assignment or transfer of corporate assets, where there is sufficient evidence that it will be

made.” B.S.C. § 720(a)(2)-(3).

       In Count IV, Plaintiffs seek to set aside the following transactions:

                   •   The February 14, 2017 appointment of Wendy as the sole
                       director of EBWLC on the basis that EBWLC’s Bylaws

                                                38
    Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 39 of 68




                       required the board to consist of either three directors or, if
                       fewer, as many directors as there are shareholders, and
                       Plaintiffs contend that EBWLC had two shareholders – EB&C
                       and the Trust;

                   •   The February 2017 Amendment to EBWLC’s Certificate of
                       Incorporation that issued 750 preferred shares of EBWLC
                       stock because it was authorized by an invalidly constituted
                       board of directors; and

                   •   Set aside Lester’s receipt of 750 preferred shares of EBWLC
                       stock.

(TAC ¶¶ 298, 301-304.) Count VI (the Declaratory Judgment Claim) also seeks to enjoin Lester

from invoking the Transfer Restriction in EB&C’s Bylaws to take all of the shares of EB&C stock

for himself. (Id. ¶¶ 305-30.)

       This Court has compared the relief sought in Count IV with the Declaratory Judgment

Claim (Count VI), and finds that the Declaratory Judgement Claim relies on essentially the same

legal theories and seeks the same relief as Count IV. For example, with respect to Wendy’s

appointment as sole director of EBWLC and the issuance of the 750 preferred shares of EBWLC

stock, in both Count IV and the Declaratory Judgment Claim, Plaintiffs argue that Wendy’s

appointment as sole director of EBWLC and her decision to amend EBWLC’s Bylaws to issue the

stock was invalid because EBWLC lacked a validly constituted board of directors. (Compare TAC

¶¶ 301-304 (Count IV); with id. ¶ 350 (Count VI).)

       Likewise, Plaintiffs’ request that a declaratory judgment be issued stating, among other

things, that Lester is “obligated as a matter of New York law to take all necessary steps to

enable Plaintiffs to establish legal title over the EB&C shares in accordance with the Final

Account entered by the Surrogate’s Court” and that “EB&C, including its corporate Secretary,

Wendy, must recognize Plaintiffs as shareholders of record in EB&C, together holding two-

                                                39
    Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 40 of 68




thirds of the shares previously held by the Trust,” is duplicative of their claim to enjoin Lester

from invoking the Transfer Restriction in EB&C’s Bylaws to take all of the shares of EB&C for

himself. (Compare id. ¶¶ 305-30 (Count IV); with id. ¶¶ 347-48 (Count VI).) It is telling that, in

their Motion for Partial Summary Judgment, Plaintiffs have made many of the same arguments

in favor of their Declaratory Judgment Claim as they made in the TAC in favor of Count IV. For

example, in both Count IV of the TAC and in their moving brief seeking Summary Judgment on

their Declaratory Judgment Claim, Plaintiffs argue that Lester is enjoined from taking the EB&C

shares of stock formerly held by the Trust because: (1) as the “transferor” of the shares, Lester

could not invoke the Transfer Restriction against himself; (2) due to his failure to inform the

Surrogate’s Court of the Transfer Restriction, he is estopped from seeking to enforce the

Restrictions after-the-fact; (3) the Transfer Restriction was not valid against Plaintiffs because

they had no actual knowledge of the Transfer Restriction and the Restrictions were not

conspicuously noted on the EB&C stock certificates; and (4) the Surrogate’s Court already

determined what the appropriate distribution of shares should be among the Trust

beneficiaries – 1/3 to Lester Eber; 1/3 to Audrey Hays; 1/6 to Daniel Kleeberg; and 1/6 to Lisa

Stein. (Compare TAC ¶¶ 305-30; with Pls.’ Mem. in Supp. 8-12.)

       Despite having an opportunity to do so, Plaintiffs have not explained how the relief they

seek in Count VI is distinguishable from the relief sought in their Declaratory Judgment Claim.

In their opposition to the Eber Defendants’ Motion for Partial Summary Judgment, Plaintiffs

made the following argument:

               [S]ince Defendants have not formally conceded any of the other
               Counts [in the TAC], this Court might decide for some reason not to
               enjoin Lester’s actions, order new elections, etc., for reasons that
               do not otherwise impair Plaintiffs’ rights to be recognized as

                                                 40
     Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 41 of 68




               shareholders of EB&C. If for whatever reason that happens, then
               Count VI will be the appropriate means for determining Plaintiffs’
               shareholder rights.

(Pls.’ Mem. in Supp. 30.) This explanation is insufficient to explain how the Declaratory

Judgment Claim is not duplicative of Count IV. The Court also notes that, in their Declaratory

Judgment Claim, Plaintiffs concede that “no declaration of Plaintiffs’ rights to . . . [the EB&C]

shares [of stock] is believed to be necessary from this Court.” (TAC ¶ 346.)

       Accordingly, for all the reasons discussed above, the Court finds that issuing the

Declaratory Judgment sought by Plaintiffs – finding that significant corporate actions by EB&C

and EBWLC since at least February 2017 are void or voidable and that Lester and Wendy must

assist Plaintiffs in establishing legal title to their EB&C shares of stock pursuant to the

Surrogate’s Court Order – are duplicative of their claims in Count IV and will not help to clarify

of settle the legal issues involved in this case or “finalize the controversy and offer relief from

uncertainty.’ ” Kleeberg, 331 F.R.D. at 323 (quoting Duane Reade, Inc., 411 F.3d at 389); see also

222 Broadway, LLC v. Cont’l Cas. Co., 886 N.Y.S.2d 72 (Sup. Ct. N.Y. Cty. 2009) (dismissing

declaratory judgment claim as duplicative of claim seeking injunctive relief). As such, those

portions of Plaintiffs’ Declaratory Judgment claim must be dismissed.

       Finally, it is undisputed that CNB’s proposed stock distributions, through stock powers,

were incorrect. As such, Plaintiffs’ request that the Court issue a declaration, in the “alternative

. . . that certain Stock Powers executed by CNB on or about October 2, 2017, must be accepted

for delivery by Wendy and EB&C and recorded by Wendy on EB&C’s stock book,” will not help

clarify the issues in this case or the parties’ rights. (TAC ¶ 352; see also Pls.’ Mem of Law in

Supp. 8; Dkt. No. 271-1 (“Pls.’ Proposed Order “) ¶ 1; CNB’s Decl. in Supp. of Mot. to Intervene


                                                  41
     Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 42 of 68




Ex. 7 (purporting to allocate the EB&C voting shares of stock to the Trust beneficiaries as

follows: Audrey Hays (706 shares); Lisa Stein (137 shares); and Daniel Kleeberg (301 shares).)

Accordingly, the Court also declines to exert its jurisdiction over this portion of Plaintiffs’

Declaratory Judgment Claim.

       In light of the above, the Eber Defendants’ Motion for Summary Judgment is granted

with respect to Plaintiffs’ Declaratory Judgment Claim, and Plaintiffs’ Declaratory Judgment

Claim is dismissed.

                   ii. Plaintiffs’ Claim for New Elections (Count V)

       In Count V, Plaintiffs seek new elections pursuant to B.S.C. § 619 (“Count V”), which

permits courts, “upon the petition of any shareholder aggrieved by an election” to, among

other things, “order a new election, or take such other action as justice may require.” In Count

V, Plaintiffs request that, “[i]n connection with a new election [for the board of EB&C],

Plaintiffs’ voting rights in their shares distributed by the Trust must be recognized.” (TAC ¶

336.) As discussed above, Plaintiffs claim they are entitled to two-thirds of the EB&C shares of

stock and, thus, believe they are entitled to vote for two out of three directors on EB&C’s

board. (Id. ¶ 336-37.) In their Declaratory Judgment Claim, Plaintiffs seek a declaration that

“EB&C’s board shall consist of three directors, two of whom shall be elected by Plaintiffs, and

one of whom shall be elected by Lester,” consistent the EB&C shares of stock they are all

entitled to as beneficiaries of the Trust. (Id. ¶ 349.) As demonstrated above, this aspect of

Plaintiffs’ Declaratory Judgment Claim is duplicative of Count V and is, therefore, dismissed.




                                                  42
      Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 43 of 68




        Having dismissed the entirety of Plaintiffs’ Declaratory Judgment Claim, the Court does

not address the other arguments raised by the Eber Defendants in favor of dismissing Plaintiffs’

Declaratory Judgment Claim.

IV.     Defendants’ Cross-Motion to Dismiss Plaintiffs’ Claim Against Wendy for
        Aiding and Abetting the Co-trustees’ Breaches of Fiduciary Duty (Count
        VIII)

        The Eber Defendants contend that Plaintiffs’ Count VIII against Wendy for fraudulent

concealment and aiding and abetting Lester’s and Gumaer’s breaches of fiduciary duty, as co-

trustees of the Trust, should be dismissed as duplicative of the breaches of fiduciary duty claims

asserted against Wendy in Counts I and II, in her capacity as a director and officer EBWLC. (Eber

Defs.’ Mem. of Law in Supp. 36.) However, Count VII is not duplicative of Counts I and II simply

because all Counts assert claims under a theory of breach of fiduciary duty. Counts I and II

expressly assert breach of fiduciary duty claims against Wendy in her capacity as director and

officer of EBWLC. (Pls.’ Mem. of Law in Opp’n 31; see also TAC ¶ 183, 212-14, 264-69.) In

contrast, Count VIII asserts a fraudulent concealment and aiding and abetting claim against

Wendy for her role in allegedly helping Lester and Gumaer violate their fiduciary duties to

Plaintiffs as co-trustees of the Trust. (TAC ¶¶ 372-77); see also In re Platinum-Beechwood Litig.,

400 F. Supp. 3d 2, 5 (S.D.N.Y. 2019) (“[I]t is not an element of a claim for aiding and abetting

breach of fiduciary duty that the defendant must . . . owe fiduciary duty to the plaintiff,

separate from the duty owed by a fiduciary to the plaintiff.”). Accordingly, Defendants’ Cross-

Motion to Dismiss Count VIII as duplicative of Counts I and II is denied.




                                                43
      Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 44 of 68




 V.     Plaintiffs’ Request for An Order Mandating New Elections Pursuant to
        B.S.C. § 619 (Count V)

        Plaintiffs’ request for an order mandating that new elections take place pursuant to

B.S.C. § 619 (Count V) is denied as premature. Article V of EB&C’s Bylaws state that “[e]very

shareholder of record shall be entitled to one vote for each share standing in his name on the

record of shareholders.” Article VI of the Bylaws states that “[t]he shares of [EB&C] shall be

represented by certificates . . . . [that] shall state upon the face thereof: “The name of the

person or persons to whom issued. . . . The number and class of shares, and the designation of

the series, if any, which such certificate represents.” Because Plaintiffs have not yet been issued

stock certificates in their own names, they are not currently registered shareholders of EB&C

with voting rights. Although Plaintiffs contend that they “together held two-thirds of the

equitable voting interest in EB&C through their two-thirds beneficial interest in the Trust,” they

have not provided any legal authority to show that “equitable voting interest” is a concept that

is cognizable under New York Law. As such, Plaintiff’s Motion for Partial Summary Judgment in

their favor with respect to Count V is denied.

VI.     Plaintiffs’ Motion for Summary Judgment On Their Breach of Fiduciary Duty Claim
        Against Lester Eber (Count I) On the Basis that He Usurped Corporate Opportunity

        Next, Plaintiffs contend that Lester usurped corporate opportunity by entering into the

Southern Consulting Agreement (Count I). “Under the doctrine of corporate opportunity in

New York, ‘corporate fiduciaries and employees cannot, without consent, divert and exploit for

their own benefit any opportunity that should be deemed an asset of the corporation.’” See

Berman v. Sugo LLC, 580 F. Supp. 2d 191, 205–206 (S.D.N.Y. 2008) (quoting Alexander &

Alexander of N.Y. v. Fritzen, 147 A.D.2d 241, 246 (App. Div. 1st Dep’t 1989)). “A business


                                                 44
     Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 45 of 68




opportunity is deemed an asset if the ‘corporation has a ‘tangible expectancy’ which means

‘something much less tenable than ownership, but, on the other hand, more certain than a

desire or a hope.’ “ Berman, 580 F. Supp. 2d at 206 (quoting American Fed. Group, Ltd. v.

Rothenberg, 136 F.3d 897, 906 (2d Cir. 1998)). Courts also may consider “whether an

opportunity is the same as or is necessary for, or essential to, the line of business of the

corporation.” Alexander & Alexander, 147 A.D.2d at 248 (internal quotation marks and citation

omitted); see also generally American Fed. Group, Ltd. 136 F.3d at 906 (noting that a

“shareholder, officer and director of a closely held corporation, is under a duty ‘to deal fairly, in

good faith, and with loyalty’ to the corporation and other shareholders” (quoting Benson v. RMJ

Sec. Corp., 683 F. Supp. 359, 375 (S.D.N.Y. 1988)).

       Plaintiffs maintain that Lester usurped corporate opportunity by entering into the

Southern Consulting Agreement, in part, because, by expressly prohibiting Lester from

competing against Southern in New York, the Agreement constrained the Eber Entities from

continuing to do business in New York. (TAC ¶ 191.) For their part, Defendants argue that

Plaintiffs’ claim that Lester usurped corporate opportunity is without merit because Lee Hager,

Southern’s Rule 30(b)(6) witness, unequivocally testified that Southern had no interest in

entering into a consulting agreement with the Eber Entities because Southern had a practice of

only entered into consulting agreements with individuals. (Dkt. No. 277 (“Eber Defs.’ Mem. of

Law in Opp’n”) 28-30; Hager Dep. Tr. 36:11-37:12, 38:01-04, 40:40-41:01, 41:16-43:02, 43:23-

44:09, 69:14-18, 69:20-22, 70:23-25.) The Eber Defendants also contend that EBWLC and Eber

Metro “laid off all employees and ceased New York operations” before August of 2007 – the




                                                 45
     Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 46 of 68




month Lester entered into the Southern Consulting Agreement. (Eber Defs’ Rule 56 Statement

¶ 25.)

         Here, the Court finds that there is an issue of material fact with respect to whether or

not Lester usurped corporate opportunity by entering into the Southern Consulting Agreement

that precludes summary judgement, insofar as the parties disagree about whether Lester

entered into the Agreement before or after the Eber Entities ceased operations in New York.8

Resolution of this fact issue is material to resolving this claim. To support their contention that

EBWLC did not cease New York operations prior to August of 2007 – the time of Lester’s hiring

as a consultant for Southern – Plaintiffs point to, among other things, a ledger that appears to

show payroll records for EBWLC’s employees through July of 2010. (Brook Decl. in Opp’n Ex.

168.) However, the records also appear to indicate that the payroll costs were reimbursed by

Eber-CT, which undisputedly operated in Connecticut. (Id.) As such, it is unclear to this Court

whether the expenses incurred by EBWLC were related to salary payments to employees

working in New York or Connecticut. In sum, the dispute about when the Eber Entities ceased

operating in New York is material because, if EBWLC and Eber Metro had already ceased

operations in New York at the time Lester negotiated and entered into the Southern Consulting

Agreement, it is plausible that there would have been no reason for Southern to give the Eber

Entities any consideration in exchange for a restrictive covenant in New York. Accordingly, both




8
  To the extent Defendants contend that the District Court overseeing the PBGC Action “held, as a matter of law,
that EBWLC ceased operations by December 31, 2007,” that is a mischaracterization of the District Court’s order.
(See Wendy Eber Aff. in Supp ¶ 21.) In its opinion, the district court noted that the exact date EBWLC ceased its
New York operations was unclear. (PBGC Action Opinion and Order 5.)


                                                        46
       Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 47 of 68




Plaintiffs’ and the Eber Defendants’ Cross-Motions for Partial Summary Judgment are denied as

to this claim.

VII.     The Eber Defendants’ Cross-Motion to Dismiss Part of Plaintiffs’ Breach of Fiduciary
         Duty Claims Under the Faithless Servant Doctrine Claims (Count II), as Against Lester
         Eber

         The Eber Defendants have moved for Summary Judgment to Dismiss the portion of

Count II of the TAC alleging that Lester Eber breached his fiduciary duties to the Eber Entities

by entering into the Southern Consulting Agreement. (Defs.’ Mem. of Law in Supp. 29-30.)

The Eber Defendants contend that this portion of Count II “fails as a matter of law against

Lester Eber in his capacity as a Co-trustee of the Trust and corporate director” and seek a

“judgment as a matter of law dismissing Plaintiffs’ faithless servant claims” on the bases that

claims brought pursuant to the faithless servant doctrine are not cognizable against trustees

and corporate directors and Lester did not usurp corporate opportunity by entering into the

Southern Consulting Agreement. (Id.)

         The Eber Defendants’ Cross-Motion is denied. First, the Court notes that the TAC does

not expressly assert the faithless servant claim against Lester in his capacity as corporate

director of the Eber Entities or as co-trustee of the Trust, but, rather, as a “fiduciary or

employee” of the Eber Entities. (TAC ¶¶ 373-79.) This distinction is significant because, even if

Defendants are correct that claims cannot be brought pursuant to the faithless servant

doctrine against directors and trustees, this argument ignores Lester’s undisputed role as an

officer of the Eber Entities. (Pls.’ Rule 56 Statement ¶ 23; Eber Defs.’ Rule 56

Counterstatement ¶ 23.) And, courts in this Circuit applying New York Law have found that

the faithless servant doctrine may apply against corporate officers. See, e.g., Tyco Int’l, Ltd. v.


                                                 47
        Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 48 of 68




 Kozlowski, 756 F. Supp. 2d 553, 564 (S.D.N.Y. 2010); Battle Fowler v. Brignoli, 765 F. Supp.

 1202, 1203 (S.D.N.Y.), aff'd, 952 F.2d 393 (2d Cir. 1991).

          Second, and as explained above, a material factual disputes exists with respect to

 whether Lester usurped a corporate opportunity from the Eber Entities by entering into the

 Southern Consulting Agreement. See infra Discussion Pt. VI. Accordingly, for all the reasons

 stated above, the Eber Defendants’ Cross-Motion to Dismiss Plaintiffs’ faithless servant claim

 against Lester Eber is denied.

VIII.     Alexbay’s Foreclosure on Eber Metro and Related Corporate Transactions (Count I)

          There is no dispute that Allen Eber’s Will designated Lester as both a Trustee and

beneficiary of the Trust. (Will §§ 9, 12.) The Will also expressly permitted the Trustees to

make loans to the Trust that were securitized by Trust assets, and expressly provided that

Trustees were permitted to:

                 [B]orrow money from [EB&C] or others for the benefit of my estate
                 or any trust hereunder, and to secure the loan by pledge or
                 mortgage of the property of my estate or any trust and to renew
                 existing loans . . . .

(Will § 12 (H).) Plaintiffs, however, dispute Lester’s contention that he had the right, pursuant

to the Will, to foreclose upon and take the collateral for himself. And they argue that, by

orchestrating Alexbay’s foreclosure of EBWLC’s interest in Eber Metro, Lester violated his

fiduciary duties to Plaintiffs as co-trustee of the Trust. Plaintiffs also posit that, by agreeing to

transfer Eber Metro to Alexbay through a strict foreclosure, the Eber Defendants, as officers of

EBWLC, violated their obligation to act in the best interests of their shareholders, EB&C and the

Trust. (Pls.’ Mem. of Law in Supp. 22-31.) Plaintiffs argue that under both New York trusts and



                                                  48
       Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 49 of 68




estates law and New York corporate law, Alexbay’s Foreclosure on Eber Metro was improper

and must be unwound, and that Eber Metro must be placed in a constructive trust.

         The Eber Defendants’ raise a number of defenses in response. They steadfastly

maintain that EBWLC had only one shareholder – EB&C. They also contend that Lester provided

the Trust beneficiaries – then Lisa Stein and Audrey Hays – with copies of the loan agreements,

including the Security Agreement and Guaranty that expressly granted him the right to take

EBWLC’s interest in Eber Metro in the event EBWLC failed to pay back its loans. The Eber

Defendants represent that the Trust beneficiaries did not object to the terms of the loans or to

the Security Agreement and the Guaranty. (Eber Defs.’ Rule 56 Counterstatement ¶ 43.)

         The Court addresses the parties’ arguments below, first pursuant to the framework of

New York trusts and estate law and, second, pursuant to the framework of New York corporate

law.

            a. New York Trusts and Estates Law

                     i. A Trustee’s Duty of Undivided Loyalty to Trust
                        Beneficiaries and the No Further Inquiry Rule

         It is well settled that “[a] trustee who is also a beneficiary of the trust has an inherent

conflict with other trust beneficiaries.” Milea v. Hugunin, 890 N.Y.S.2d 369 (Sup. Ct. Onondaga

Cty. 2009) (citing Scott on Trusts, § 107.1, 120 and § 99.1, 50); see also generally Karen E.

Boxx, Too Many Tiaras: Conflicting Fiduciary Duties in the Family-Owned Business Context, 49

HOUS. L. REV. 233 (2012) (discussing fiduciary duties of trustee-beneficiaries in the context of

closely-held family corporations). The mere fact that “a settlor is permitted to appoint a

conflicted trustee/beneficiary does not mean that the courts may ignore the conflict,” and

“courts must review a trustee/beneficiary’s conduct and actions with strict scrutiny and with

                                                  49
     Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 50 of 68




special care.” Milea, 890 N.Y.S.2d 369 (first citing In re Heller, 6 N.Y.3d 649, 656 (2006); then

citing In re Peabody's Will, 198 Misc. 505, 96 N.Y.S.2d 556 (Sup. Ct. Suffolk Cty. 1950), aff’d, 277

A.D. 905, 98 N.Y.S.2d 614 (App. Div. 2nd Dep’t 1950); then citing Restatement of Trusts, § 50,

Cmt. (b)).

       “[A] fiduciary owes a duty of undivided and undiluted loyalty to those whose interests

the fiduciary is to protect.” Birnbaum v. Birnbaum, 73 N.Y.2d 461, 466 (1989). “The rule of

undivided loyalty requires that a trustee ‘must not, under any circumstances, place himself in a

position whereby his personal interests will come in conflict with the interest of his beneficiary.’

” Benedict v. Amaducci, No. 92 CIV. 5239 (KMW), 1993 WL 87937, at *5 (S.D.N.Y. Mar. 22,

1993) (61 N.Y. Jur. Trusts § 295, at 491 (1968)).

       The no further inquiry rule enforces a trustee’s duty of undivided loyalty by prohibiting

a trustee from acquiring trust property for him or herself (or transfer such property to their

spouse), absent certain exceptions. As explained by the Second Circuit: “Under the higher

standard of undivided loyalty, the law ‘stops the inquiry when the relation is disclosed, and sets

aside the transaction or refuses to enforce it, at the instance of the party whom the fiduciary

undertook to represent, without undertaking to deal with the question of abstract justice in the

particular case.’ ” Renz v. Beeman, 589 F.2d 735, 744 (2d Cir. 1978) (quoting Wendt v. Fischer,

243 N.Y. 439, 444 (1926); and Munson v. Syracuse, Geneva & Corning R.R., 103 N.Y. 58, 74

(1886)); see also generally Phelan v. Middle States Oil Corp., 220 F.2d 593, 603 (2d Cir. 1955) (a

“ ‘trustee violates his duty to the beneficiary not only where he purchases trust property for

himself individually, but also where he has a personal interest in the purchase of such a

substantial nature that it might affect his judgment in making the sale’ ” (quoting Restatement


                                                50
     Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 51 of 68




of Trusts § 170, Comment (c)). Upon finding that the no further inquiry rule is implicated, “the

court is generally required, upon challenge by a beneficiary, to set aside a transfer of property,

held in trust by a fiduciary, to the fiduciary himself or an entity in which he or she has an

interest.” In re Parisi, 111 A.D.3d 941, 943 (2013) (father’s sale of stock to his son did not

trigger no further inquiry rule).

                   ii. Exceptions to the Duty of Undivided Loyalty and No
                       Further Inquiry Rule

       New York law provides three different ways in which a self-dealing Trustee may be

excused from his or her obligation of undivided loyalty and the no further inquiry rule. First, a

trustee may engage in self-dealing when expressly permitted by the trust instrument. See

Benedict v. Amaducci, No. 92 CIV. 5239 (KMW), 1993 WL 87937, at *4 (S.D.N.Y. Mar. 22, 1993)

(“trust settlor . . . may relieve a trustee of this duty of loyalty by affirmatively condoning self-

interested transactions” (first citing Renz, 589 F.2d at 744; then citing Tucker Anthony Realty

Corp. v. Schlesinger, 888 F.2d 969, 972 (2d Cir. 1989)); see also O’Hayer v. de St. Aubin, 30

A.D.2d 419, 424, 293 N.Y.S.2d 147, 152 (1968) (holding that the settlor’s son and trustee could

legally purchase trust assets for a fair price because the trust instrument expressly provided

that the son “shall benefit and profit from [his]trusteeship [ ]” and “authorized his son to

purchase at any time any part or the whole of the shares of stock held in the trust . . . .”); cf.

Renz, 589 F.2d at 741 (exculpatory clause providing that “decision of the Trustees with respect

to the exercise or non-exercise by them of any discretionary power hereunder, or the time or

manner of the exercise thereof, made in good faith, shall fully protect them and shall be

conclusive and binding upon all persons interested in the trust estate” did not lower trustee’s

standard of duty to one of good faith).

                                                  51
     Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 52 of 68




       Second, a trustee may engage in self-dealing where a court, after conducting a “full

exploration of the facts” and permitting the trust beneficiaries to object, approves the

transaction. See In re Scarborough Props. Corp., 25 N.Y.2d 553, 559 (1969) (permitting trustee

to acquire trust assets from himself following a private sale following proceeding where trust

beneficiaries were represented and court conducted “full exploration of the facts” justifying the

sale). As explained by the Second Circuit, limiting a trustee’s ability to engage in self-dealing is

paramount because a “[c]onflict can arise when a trustee becomes a competitor with the trust

for a business opportunity” and “[f]avoring one beneficiary over others may also be a source of

conflict.” Renz, 589 F.2d at 746 (citing Schwartz v. Marien, 37 N.Y.2d 487, 491 (1975)). And,

third, a trustee may engage in self-dealing with the consent of the trust beneficiaries. See Renz,

589 F.2d at 745–46 (first citing In re Van Deusen, 37 A.D.2d 131, 133 (1971); then citing In re De

Planche, 318 N.Y.S.2d 194 (1971); then citing City Bank Farmers Tr. Co. v. Cannon, 291 N.Y. 125,

132 (1943)).

                   iii. Application

       With the respect to the first exception to the duty of undivided loyalty, although the

Allen Eber Will allowed the Trustees to make loans secured by collateral held in the Trust, the

Will did not expressly grant the Trustees the right to foreclose upon the collateral and keep it

for themselves. The Eber Defendants contend, without citing any authority, that this provision

of the Will should be interpreted as having “relax[ed] . . . [the] Trustee[s’] duties . . . expressly

or by necessary implication,” and, thus, allowing Lester to foreclose upon trust assets secured

as collateral for the loans. (Eber Defs.’ Mem. of Law in Opp’n 17.) However, applying the Eber

Defendants’ logic runs contrary to the prevailing case law, which states that, while trust


                                                  52
     Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 53 of 68




instruments may expressly permit self-dealing, such instruments must also be strictly

construed. See O’Hayer, 30 A.D.2d at 423. And, as acknowledged by the Second Circuit, not

adhering to this well-established tenet of strict construction risks making the fiduciary duties

implicit in all trustee-beneficiary relationships a nullity. See Renz, 589 F.2d at 745 (“Courts may

not read exculpatory language broadly, lest they unwittingly permit erosion of the fiduciary

duty itself.”). In this Court’s view, the Trustees’ ability to make loans secured by the collateral

held in the Trust did not give them carte blanche to foreclose on the collateral without notice to

the beneficiaries because the collateral could, for example, have been sold at a public auction.

In sum, the fact that the Trustees could secure loans against the collateral held in the Trust did

not automatically grant a trustee who made such a securitized loan the right to foreclose on

that collateral for him or herself.

       The second exception to the duty of undivided loyalty, likewise, does not apply because

no court approved the Security Agreements and Guaranty that gave Lester the right to

foreclose on the loans himself or the subsequent transfer of Eber Metro to Alexbay after fully

exploring the facts and permitting the Trust beneficiaries to make objections. See Scarborough,

25 N.Y.2d at 559. Indeed, to the extent the Eber Defendants attempt to analogize the

Foreclosure Action to such a proceeding, their argument falls short because the Trust

beneficiaries received no notice of the Foreclosure Action and, as contended by the Eber

Defendants, lacked standing to appear in that action. (Eber Defs.’ Mem. of Law in Opp’n 10-

11.) Additionally, the Eber Defendants do not contend that they alerted the judge presiding

over the Foreclosure Action about the Trust or the effect that removing Eber Metro and, thus,

Eber-CT, from the Trust would have on the value of the Trust. (Lester Aff. in Supp. Ex. L.)


                                                 53
     Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 54 of 68




       However, a material issue of fact exists with respect to the third exception – whether

the Trust beneficiaries consented to the terms of the Security Agreement and Guaranty that

granted Lester a security interest in Eber Metro and Eber-CT and allowed him to foreclose on

the collateral himself. The initial Security Agreement and Guaranty were signed in or about

February 26, 2010. (Pls.’ Rule 56 Statement ¶ 40; Eber Defs.’ Rule 56 Statement ¶ 28.) After

the Security Agreement and Guaranty were signed, Lester offered Sally Kleeberg and Audrey

Hays an opportunity to participate in making the loans by contributing up to one-third of the

2010 $1.5 million line of credit each in March and April of 2010, and both declined to do so.

(Pls.’ Rule 56 Statement ¶ 43.) It is, likewise, undisputed that Lester told Sally Kleeberg and

Audrey Hays that the Eber companies were in dire straits and badly needed cash. (Id.) From the

parties’ submissions, it appears that Lester sent Sally Kleeberg and Audrey Hays copies of the

loan documents pertaining to the 2010 Line of Credit Note, including the Guaranty Agreement,

Line of Credit Note, and Security Agreement. (Lester Aff. in Supp. Ex. J.) Although the

documents sent to Sally Kleeberg and Audrey Hays are undated and unsigned, these appear to

be the same documents executed by Lester in February of 2010. The Security Agreement

states, in relevant part that:

               To secure all of Guarantor's obligations hereunder, Guarantor
               assigns and grants to Lender a security interest in all moneys,
               securities, and other property of Guarantor now or hereafter in the
               possession of lender and all proceeds thereof.

               [. . . .]

               If Guarantor fails to fulfill its duty to pay all Indebtedness
               guaranteed hereunder, lender shall have all of the remedies of a
               creditor and, to the extent applicable, of a secured party, under all
               applicable law. Without limiting the foregoing to the extent
               permitted by law, Iender may, at its option and without notice or

                                                54
    Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 55 of 68




               demand . . . take possession of any collateral pledged by Borrower
               or Guarantor, wherever located, and sell, resell, assign, transfer,
               and deliver all or any part of the collateral at any public or private
               sale or otherwise dispose of any or all of the collateral in its then
               condition, for cash or on credit or for future delivery, and in
               connection therewith lender may impose reasonable conditions
               upon any such sale.

                 Further, lender, unless prohibited by law the provisions of which
                 cannot be waived, may purchase all or any part of the collateral to
                 be sold, free from and discharged of all trusts, claims, rights of
                 redemption and equities of Borrower or Guarantor whatsoever.
                 Guarantor acknowledges and agrees that the sale of any collateral
                 through any nationally recognized broker-dealer, investment
                 banker, or any other method common in the securities industry
                 shall be deemed a commercially reasonable sale under the Uniform
                 Commercial Code or any other equivalent statute or federal law,
                 and expressly waives notice thereof except as provided herein . . .
                 .
(Lester Aff. in Supp. Ex. J, 13, 15-16, 51, 53-54 (emphasis added).) Sally Kleeberg passed away

before Plaintiffs commenced this action. Plaintiffs concede that Lester asked Audrey Hays to

make a loan to the family business and that she refused. (Hays Decl. in Supp. ¶ 16.)

       Yet, Hays denies knowing about the terms of the loan and Lester’s ability to foreclose on

the collateral. (Id.) In particular, Plaintiffs contend that Lester never “informed Sally Kleeberg

or Audrey Hays about the possibility that he would take control of the Connecticut business

away from the Trust if they declined to loan money to Eber Metro.” (Pls.’ Rule 56 Statement ¶

43.) They concede, however, that “Lester . . . purport[ed] to offer [Sally and Audrey] the

chance to loan money to Eber Metro on the same terms as Lester did pursuant to the LOC Note,

to support ‘our Connecticut business and its parent company.’ ” (Pls.’ Rule 56 Statement ¶ 43.)

For their part, the Eber Defendants contend that Sally Kleeberg and Audrey Hays “did not

object to Lester making the loans” and knew about the terms of the loans. (Eber Defs.’ Rule 56

Counterstatement ¶ 43 (citing Lester Eber Aff. in Supp. ¶¶ 31-35).)

                                                55
    Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 56 of 68




        Given that the parties dispute whether the Trust beneficiaries knew about the terms of

the Security Agreements and Guaranty that ultimately allowed Lester to take Eber Metro for

himself, a dispute of material fact exists that must be decided by a jury. See Anderson, 2020 WL

2866960, at *9 (explaining that “[c]redibility assessments, choices between conflicting versions

of the events, and the weighing of evidence are matters for [trial], not for the court on a motion

for summary judgment.” (internal quotation marks and citation omitted)). As such, the issue of

whether Lester violated his duty of undivided loyalty to Plaintiffs, and whether an exception to

the rule applies, will depend on findings of fact that must be decided at trial. As such, Plaintiffs’

Motion for Partial Summary Judgment to unwind the transfer of Eber Metro to Alexbay and

place Eber Metro in a constructive trust pursuant to a trustee’s duty of undivided loyalty and

the no further inquiry rule is denied.

           b. New York Corporate Law

                    i. The Business Judgment Rule and the Entire Fairness Doctrine

       Plaintiffs also contend that, by consenting to Alexbay’s strict foreclosure of Eber Metro

on behalf of EBWLC, the Eber Defendants violated New York corporate law and the business

judgment rule. “New York’s business judgment rule ‘creates a presumption that directors of a

company act in good faith and in the best interests of the corporation.’ ” United States Small

Bus. Admin. v. Feinsod, 347 F. Supp. 3d 147, 159 (E.D.N.Y. 2018) (quoting In re Sabine Oil & Gas

Corp., 562 B.R. 211, 231 (S.D.N.Y. 2016)). Under the rule, courts assume that directors acted in

good faith and are barred from making “ ‘judicial inquiry into actions of corporate directors

taken in good faith and in the exercise of honest judgment in the lawful and legitimate

furtherance of corporate purposes.’ ” Id. at 159 (first quoting Auerbach v. Bennett, 393 N.E.2d


                                                 56
     Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 57 of 68




994, 1000 (1979); then citing In re Kenneth Cole Prods., Inc., 52 N.E.3d 214, 218 (2016)); see also

Levy v. Young Adult Inst., Inc., 103 F. Supp. 3d 426, 429 (S.D.N.Y. 2015) (citing B.S.C. § 717 (“A

director shall perform his duties as a director, including his duties as a member of any

committee of the board upon which he may serve, in good faith and with that degree of care

which an ordinarily prudent person in a like position would use under similar circumstances.”)).

       The business judgment rule does not, however, protect decisions involving “ ‘fraud, self-

dealing, or bad faith.’ ” Feinsod, 347 F. Supp. 3d at 159 (quoting Patrick v. Allen, 355 F. Supp. 2d

704, 710 (S.D.N.Y. 2005)). “Officers and directors are also ‘held to a standard of due care,’ ”

and “[t]hey must meet this standard with ‘conscientious fairness.’ ” Id. (quoting Hanson Tr. PLC

v. ML SCM Acquisition, Inc., 781 F.2d 264, 274 (2d Cir. 1986)). Officers and directors owe a duty

of care to their shareholders and, where “a corporation is a wholly-owned subsidiary, its

directors and officers owe their fiduciary duties to the parent corporation.” Id. at 160; see also

In re MF Glob. Holdings Ltd. Inv. Litig., 998 F. Supp. 2d 157, 180 n.15 (S.D.N.Y. 2014) (same),

aff’d sub nom. In re MF Glob. Holdings Ltd. Inv. Litig. (DeAngelis v. Corzine), 611 F. App’x 34 (2d

Cir. 2015).

       It is well established that “ ‘when a corporate director or officer has an interest in a

decision, the business judgment rule does not apply.’ ” Levy v. Young Adult Inst., Inc., 103 F.

Supp. 3d 426, 429–30 (S.D.N.Y. 2015) (quoting In re Croton River Club, Inc., 52 F.3d 41, 44 (2d

Cir. 1995)). While plaintiffs bear “the burden of proving that the [transaction] violated the duty

of fairness,” where “an inherent conflict of interest” exists, “the burden shifts to the interested

directors or shareholders to prove good faith and the entire fairness of the [transaction].”

Alpert v. 28 Williams St. Corp., 63 N.Y.2d 557, 570 (1984). The concept of fair dealing concerns


                                                 57
    Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 58 of 68




the “procedural fairness of the transaction” and whether a “fair price” was paid. See id. “The

interested parties may attempt to establish this element of fair dealing by introducing evidence

of efforts taken to simulate arm’s length negotiations.” Id. Although courts are not required to

precisely determine the “fair value” of shares of stock, it must nonetheless consider factors that

are relevant to determining the value of the shares, such as “net asset value, book value,

earnings, market value, and investment value.” Id. at 571.

       There are material issues of fact that, at this stage, preclude summary judgment on this

claim. To start, the parties dispute whether EBWLC was a wholly owned subsidiary of EB&C.

(Compare Pls.’ Rule 56 Statement ¶ 10 and Brook Decl. in Supp. Ex. 11; with Wendy Aff. in Supp.

Ex. A.) The parties have failed to submit admissible evidence, such as copies of the EBWLC stock

certificates, in this regard. (See also Brook Decl. in Supp. Ex. 108 (“EBWLC Bylaws”), Art. VI

(providing that “the shares of the corporation shall be represented by certificates”).) To argue

that the Trust owned some of EBWLC’s shares of stock, Plaintiffs point to an organizational

chart that they claim shows the Eber Entities’ corporate structure as of 2009. (Pls.’ Rule 56

Statement Brook Decl. in Supp. Ex. 11.) Although the chart appears to indicate that the Trust

owned certain shares of EBWLC stock, it is undated, is not Bates stamped, and Plaintiffs have

not provided any information that would allow this Court to ascertain the authenticity and

reliability of this document. (Id.) As such, this Court cannot rely on the organizational chart

proffered by Plaintiffs to grant them Summary Judgment on their claim. The Eber Defendants

also submitted organizational charts that purport to show that EBWLC was a wholly-owned

subsidiary of EB&C, until at least November of 2019, when Lester acquired 750 shares of EBWLC

stock. However, in this Court’s view, these charts do little to clarify this issue because the Eber


                                                58
    Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 59 of 68




Defendants have not provided the Court with any information that would allow it to conclude

that these charts are reliable. (See Wendy Aff. in Supp. Ex. A.)

       This fact dispute is material because it will determine to whom EBWLC’s directors owed

their duty of good faith and fair dealing. If EBWLC was a wholly-owned subsidiary of EB&C,

EBWLC’s directors – Lester (until his purported resignation), Wendy, and Gumaer – owed a duty

of care only to EB&C. If, as Plaintiffs contend, the Trust also held some of EBWLC’s stock, then

EBWLC’s directors owed fiduciary duties to both EBWLC and the Trust. Additionally, to the

extent Lester’s position as a director of EBWLC triggered heightened scrutiny under the entire

fairness doctrine, whether there was “fair process” will also depend, at least in part, on

whether EBWLC’s directors owed fiduciary duties solely to EB&C or to both EB&C and the Trust.

       Additionally, Plaintiffs have not sufficiently demonstrated, at this stage, that fair price

was not paid for EBWLC’s interest in Eber Metro. The answer to this question turns, at least in

part, on whether the Eber Entities were broke and needed Lester’s loans in order to stay afloat

at the time the Security Agreements and Guaranty were executed. As explained by the Eber

Defendants, Lester refused to loan additional money to the Eber Entities without the right to

foreclose on the collateral in the event of default, and the loans were a gamble the Eber

Companies made in an attempt to save the family business – a gamble the Eber Entities lost.

The Eber Defendants also argue that the value of Eber Metro was less than the value of the

loans Lester made to Alexbay, a contention that cannot be determined based on the facts

presently before this Court.

       Accordingly, for all of the reasons stated above, the Court denies Plaintiffs’ request to

unwind the transfer of Eber Metro to Alexbay and place Eber Metro in a constructive trust on


                                                59
    Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 60 of 68




summary judgment. In light of the fact that the Court has declined to unwind the transfer of

Eber Metro to Alexbay and impose a constructive trust, it, likewise, declines to grant Plaintiffs’

Summary Judgment on their claim seeking an accounting (Count IX).

                   ii. Compliance with B.S.C. § 909

       B.S.C. § 909(a) provides a procedure that corporations must follow if they dispose

of “substantially all [of their] . . . assets” and the transactions is “not made in the

[corporation’s] regular course of business . . . .” This procedure, in part, requires

shareholder consent. As explained in detail above, this issue cannot be decided on

summary judgment because the parties dispute who the shareholders of EBWLC actually

were. Accordingly, Plaintiffs’ Motion for Summary Judgment is also denied pursuant to

this theory.

                  iii. Corporate Waste

       Plaintiffs contend that the Security Agreement and Guaranty executed on February 26,

2010 – which gave Lester the right to foreclose on EBWLC’s interest in Eber Metro in exchange

for a $1.5 million Line of Credit Note – constituted corporate waste because it gave Lester a

security interest in Eber Metro in exchange for the same terms offered by the unsecuritized

2009 Line of Credit Note. (Pls.’ Mem. of Law in Supp. 31.)

       “The essence of a claim of gift is lack of consideration and the essence of waste is the

diversion of corporate assets for improper or unnecessary purposes.” Aronoff v. Albanese, 85

A.D.2d 3, 5, 446 N.Y.S.2d 368, 370 (App. Div. 2nd Dep’t 1982); see also Patrick, 355 F. Supp. 2d

at 714. “Corporate waste occurs when assets are used in a manner ‘so far opposed to the true

interests [of the corporation so] as to lead to the clear inference that no one thus acting could


                                                60
     Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 61 of 68




have been influenced by any honest desire to secure such interests.’ ” Patrick, 355 F. Supp. at

715 (quoting Meredith v. Camp Hill Estates, Inc., 77 A.D.2d 649, 650 (App. Div. 2nd Dep’t 1980)).

Corporate waste cannot be approved by shareholder vote. Id. at 709 n.4 (citing Meredith, 430

N.Y.S.2d 383, 385).

       The fact that Lester executed an unsecuritized Line of Credit Note in 2009 that appears

to have been subsequently replaced by the nearly identical 2010 Line of Credit Note that gave

him a security interest in Eber Metro, also poses a disputed issue of material fact because no

party has been able to explain why the 2010 line of credit note was executed, beyond the fact

that Lester decided that he wanted a security interest in the collateral after he executed the

2009 Line of Credit Note. (Eber Defs.’ Rule 56 Counterstatement ¶ 42.) This Court cannot make

a finding on summary judgment as to whether the 2010 Line of Credit Note constituted

corporate waste based on the evidence submitted by the parties. Indeed, because the 2009

Line of Credit Note gave Lester “sole discretion” to “make . . . loan[s],” it is entirely possible

that, as the Eber Defendants claim, he refused to make additional loans to Eber Metro without

a security interest. (Id. ¶¶ 37, 42.) This could have made sense if the Eber Entities were, in

fact, insolvent and Lester was concerned that the debt would not be repaid. The question of

the Eber Entities’ insolvency is another issue that has been hotly contested throughout this

litigation and will need to be determined at trial. As such, summary judgment is also denied

under Plaintiffs’ theory of corporate waste.

           c. The Post-Metro Transfer Asset Transfers

       Plaintiffs have also asked this Court to unwind the following transactions: (1) Lester and

Wendy’s acquisition of Slocum Maine and (2) Wendy’s stock grant of 9.1 percent of Eber Metro.


                                                  61
       Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 62 of 68




(Pls.’ Mem. in Supp. 31-32.) In making this application, they have acknowledged that the

question of whether these transactions can be unwound will depend, at least in part, on the

ultimate finding of whether the transfer of Eber Metro to Alexbay is voidable by the Trust

beneficiaries and whether the Eber Metro stock must be placed in a constructive trust. Because

this Court has declined to unwind the transfer of Eber Metro to Alexbay at this stage, it likewise

declines to unwind these transactions.

 IX.     The Eber Defendants’ Cross Motion for a “Judgment” That EBWLC’s Transfer of Its
         Interest in Eber Metro to Alexbay Cannot be Rescinded Because The Transfer Met the
         Requirements of U.C.C. § 9-620

         In their Cross-Motion for Partial Summary Judgment, the Eber Defendants contend that,

to the extent that Plaintiffs’ challenge to the foreclosure is not barred by the Rooker-Feldman

doctrine or the doctrine of res judicata, it is nonetheless barred by the U.C.C. (Eber Defs.’ Mem.

of Law in Supp. 22-24.) Specifically, they cite to U.C.C. § 9-620, the statute that permits a

creditor to accept collateral from a debtor in strict foreclosure, and U.C.C. § 9-622, which

provides that: “A secured party's acceptance of collateral in full or partial satisfaction of the

obligation it secures . . . transfers to the secured party all of a debtor's rights in the collateral

terminates any other subordinate interest” and “[a] subordinate interest is discharged or

terminated . . . even if the secured party fails to comply with this article.” § 9-622(a)(2), (4), (b).

         The Eber Defendants’ argument, however, ignores the fact that Plaintiffs’ claims arise

from Lester’s purported breaches of his fiduciary duties to the Eber Entities and to Plaintiffs, as

beneficiaries of the Trust. This omission is fatal to the Eber Defendants’ argument because, as

explained by the New York Court of Appeals, “Actions that may accord with statutory

requirements are still subject to the limitation that such conduct may not be for the


                                                  62
      Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 63 of 68




aggrandizement or undue advantage of the fiduciary . . . .” Alpert, 63 N.Y.2d at 568. The Eber

Defendants have cited to no case law or other authority to the contrary. Accordingly, the Eber

Defendants’ Motion for a “judgment as a matter of law that the 2012 Foreclosure cannot be

rescinded” is denied. (Eber Defs.’ Mem. of Law in Supp. 24.)

 X.     Plaintiffs’ Claim to Void Issuance of and Enjoin Lester’s Taking of New Voting Shares of
        EBWLC Stock

        In Count I of the TAC, Plaintiffs argue that, as co-trustee, Lester owed Plaintiffs a duty of

undivided loyalty in February of 2017, when EBWLC issued 750 shares of voting preferred stock

and transferred them to Lester in exchange for the potential payment of certain debts. (TAC ¶¶

270-71.) Plaintiffs contend that, “this flagrant self-dealing by Lester as trustee, acquiring trust

property . . . could only be authorized by the trust beneficiaries or the Surrogate’s Court,” and

that “[n]either the Court nor Plaintiffs heard about it until many months later, and neither

ratified it afterwards.” (Pls.’ Mem. of Law in Supp. 32.)

        This Court cannot make any finding regarding whether the issuance of the shares, and

Lester’s acquisition of those shares, violated his duty of undivided loyalty to Plaintiffs because

Plaintiffs’ affidavits are silent with respect to when they learned the EBWLC stock was issued

and that Lester acquired the shares, and what actions they took after they discovered that

Lester had acquired the shares. (See Dkt. No. 266-14 (“Kleeberg Decl. in Supp”); Dkt. No. 266-

13 (“Stein Decl. in Supp.”); Hays Decl. in Supp.) This line of inquiry is relevant to determining

whether Plaintiffs consented to the issuance of those shares after-the-fact. For clarity, the

Court notes that, although the stock was issued while this case was pending, Plaintiffs first

raised the issue of the 750 shares of voting preferred stock in the TAC, well over a year after the

stock was issued. (See Dkt. No. 174-3 (redline comparing SAC to TAC).) Accordingly,

                                                 63
     Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 64 of 68




clarification is needed to determine whether the issuance of the stock violated Lester’s duty of

undivided loyalty to Plaintiffs.

       The Sections of the New York Business Corporations Law cited by Plaintiffs do not

mandate a different result. Plaintiffs argue, that “under its Bylaws, EBWLC was required to

have at least two directors, and a quorum of ‘a majority of the entire board’ is required to have

effective action by the board.” (Pls.’ Mem. of Law 33 (citing B.S.C. §§ 707, 708).) However,

Article 2, Paragraph 1 of EBWLC’s Bylaws provides that:

               The number of directors shall be at least three, who need
               not be shareholders, except that where all the shares of the
               corporation are owned beneficially and of record by less
               than three shareholders, the number of directors may be
               less than three but shall at least, equal the number of
               shareholders.

(EBWLC Bylaws Art. II(1).) As explained above, the parties dispute how many shareholders

EBWLC had. See infra Discussion Pt. VIII(b). Plaintiffs contend that EB&C and the Trust were

shareholders, while the Eber Defendants steadfastly maintain that EB&C was EBWLC’s sole

shareholder. Thus, a material issue of fact exists that precludes summary judgment because the

disputed facts directly bear on the number of directors EBWLC should have had at the time the

corporate actions at issue occurred.

       Plaintiffs also contend that the February 2017 amendment of the EBWLC Bylaws was

barred by B.S.C. § 713(a)(2), which provides that:

               No contract or other transaction between a corporation and one or
               more of its directors, or between a corporation and any other
               corporation . . . in which one or more of its directors are directors
               or officers, or have a substantial financial interest, shall [not] be . .
               . void or voidable for this reason alone,” so long as “the material
               facts as to such director’s interest in such contract or transaction .


                                                  64
       Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 65 of 68




                . . are disclosed in good faith or known to the shareholders entitled
                to vote thereon, and such contract or transaction is approved by
                vote of such shareholders.

Although the precise date of his resignation is disputed, it is undisputed that Lester resigned

from EBWLC at some point in 2012, long before EBWLC’s February 2017 issuance of 750 shares

of voting preferred stock and transferred them to Lester in exchange for the potential payment

of certain debts. Plaintiffs contend that the issuance of the EBWLC stock was “an interested

director transaction because Wendy, as Lester’s daughter, heir, and employee was materially

interested in the transaction and dominated by Lester.” (Pls. Mem. of Law in Supp. 33.)

However, Plaintiffs have provided no legal authority to support this argument. And, in any

event, the issue of whether EB&C was the sole shareholder of EBWLC or whether EB&C and the

Trust owned EBWLC’s shares is material because, to the extent a conflict of interest existed, if

EB&C was the sole shareholder, it could have waived any conflict under the rule without

consulting the Trust. Accordingly, summary judgment pursuant to this argument is also denied.

 XI.     The Eber Defendants’ Request for a “Judgment” That EBWLC, Eber Metro, and
         Eber-CT were Jointly and Severally Liable for Pension Liabilities to the Teamsters
         Fund and the PBGC

         The Eber Defendants seek a holding from this Court that EBWLC, Eber Metro, and Eber-

CT were jointly and severally liable for the Teamsters Fund and PBGC underfunded plan

liabilities as of June 5, 2012, the approximate date when EBWLC transferred Eber Metro to

Alexbay. (Eber Defs.’ Rule 56 Statement ¶ 44.) The Eber Defendants’ application is denied. As

made clear during oral argument, Plaintiffs do not dispute that EBWLC, Eber Metro, and Eber-

CT were jointly-and severally liable for the Teamsters and PBGC underfunded pension plan

liabilities. (Dkt. 295 (“Jan. 8, 2020 Hrg. Tr.”) 36:18-42:08; see also Eber Defs.’ Rule 56 Statement


                                                 65
       Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 66 of 68




¶ 20; PBGC Action Decision and Order 18.) Moreover, the Eber Defendants concede that the

amounts owed to the Teamsters Fund and PBGC by EBWLC, Eber Metro, and Eber-CT are

disputed issues of fact that should be determined at trial because they bear on the ultimate

issue of the valuation of EBWLC, Eber Metro, and Eber-CT as of the date of the Metro Transfer.

(Jan. 8, 2020 Hrg. Tr. 41:09-20; id. at 72:23-11.) Accordingly, the Eber Defendants’ Application

is denied.9

XII.     Plaintiffs’ Equitable Indemnity Claim

         To extent the Eber Defendants seek to dismiss Plaintiffs’ equitable indemnity claim, this

request is denied. “Under New York law, the right to indemnification may arise out of an

express agreement for indemnification, or it may be implied by law in favor of one who is held

liable solely by imputation of law because of his relation to the actual wrongdoer.

Indemnification is an equitable concept that shifts liability when the failure to do so would

result in the unjust enrichment of one party at the expense of another.” Kleeberg, 331 F.R.D. at

324 (internal quotation marks and citations omitted). “In other words, implied indemnification

‘avoids the unfairness of holding one party liable solely on account of the negligence of

another.’” Id. (quoting LNC Inv., Inc. v. First Fid. Bank, Nat. Ass’n, 935 F. Supp. 1333, 1352

(S.D.N.Y. 1996)).

         In deciding Plaintiffs Motion to Amend and Supplement the SAC, this Court already held

that Plaintiffs have sufficiently pleaded their equitable indemnity claim against the Eber

Defendants because CNB only sought to rejoin this action after Plaintiffs settled with CNB and



9
 As discussed above, Plaintiffs’ motion to strike the Eber Defendants’ report, prepared by Michael Gallagher,
purporting to value the plan termination liability for the EBWLC Retirement Plan is denied as moot because the
Court did not rely on this report in rendering this opinion and it contains hearsay. See infra Discussion Pt. I.

                                                        66
     Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 67 of 68




agreed to indemnify it for legal costs incurred in connection with this action, due to Lester’s

attempt to obtain all of the EB&C shares for himself. See id. at 324. Defendants did not object

to or move for reconsideration of this Court’s decision, and the case law now cited by the Eber

Defendants is inapposite to the case at bar. See McCarthy v. Turner Const., Inc., 17 N.Y.3d 369,

375, 953 N.E.2d 794, 799 (2011) (personal injury case noting that, “[c]onsistent with the

equitable underpinnings of common-law indemnification, our case law imposes indemnification

obligations upon those actively at fault in bringing about the injury, and thus reflects an

inherent fairness as to which party should be held liable for indemnity”); Rosado v. Proctor &

Schwartz, Inc., 66 N.Y.2d 21, 26, 484 N.E.2d 1354 (1985) (in a products liability lawsuit brought

against a manufacturer by the purchaser’s employee, the manufacturer could not seek

indemnity from the purchaser because “the manufacturer is in the best position to know the

dangers inherent in its product”). Accordingly, the Eber Defendants’ request to dismiss

Plaintiffs’ equitable indemnification claim is also denied.10

                                                 CONCLUSION

        For the reasons stated above, Plaintiffs’ Motion for Partial Summary Judgment (ECF No.

263) is denied. The Eber Defendants’ Motion for Partial Summary Judgment (ECF No. 262) is

granted only insofar as Plaintiffs’ Declaratory Judgment Claim (Count VI) is dismissed; it is

otherwise denied. The remainder of the Eber Defendants’ Motion for Partial Summary

Judgment is denied. The Estate of Elliot Gumaer’s Motion for Partial Summary Judgement (ECF




10
  Plaintiffs have moved for attorneys’ fees pursuant to B.S.C. § 626(e), which provides that a court “may award”
plaintiffs who have successfully asserted derivative claims an award of fees and costs. Because this Court has not
awarded Plaintiffs any relief, their application for fees is denied.

                                                        67
    Case 1:16-cv-09517-LAK-KHP Document 314 Filed 08/10/20 Page 68 of 68




No. 258) is hereby terminated without prejudice to renew pending the Estate’s settlement with

Plaintiffs, and its motion to stay (ECF No. 300) is denied as moot.

        The Eber Defendants are hereby directed to file a letter by no later than August 31

2020, advising the Court of the status of Lester Eber’s Estate Proceeding and the appointment

of an executor for the Estate. The Court will schedule a conference with all parties as soon as

practicable once counsel appears for the Estate of Lester Eber and Alexbay. In light of the fact

that the Estate of Lester Eber and Alexbay are currently unrepresented in this action, the

deadline for the parties to file motions for reconsideration are extended to September 15,

2020.



SO ORDERED.

DATED:         New York, New York
               August 10, 2020

                                                     ______________________________
                                                     KATHARINE H. PARKER
                                                     United States Magistrate Judge




                                                68
